EXHIBIT 10.4

 

EXECUTION COPY

 

TRANSFER AND SERVICING AGREEMENT

 

 

among

 

 

PACCT, LLC,

Transferor,

 

 

COMPUCREDIT CORPORATION,

Servicer

 

 

CSG FUNDING, LLC

O/C Holder

 

 

and

 

 

CSGQ,

Issuer

 

 

Dated as of June 25, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

Section 1.01.

Definitions

 

 

Section 1.02.

Other Definitional Provisions

 

 

ARTICLE II

CONVEYANCE OF RECEIVABLES

 

 

Section 2.01.

Conveyance of Receivables

 

 

Section 2.02.

Acceptance by Trust

 

 

Section 2.03.

Representations and Warranties of the Transferor Relating to the Transferor

 

 

Section 2.04.

Representations and Warranties of the Transferor Relating to this Agreement and
the Receivables Purchase Agreements and the Receivables

 

 

Section 2.05.

Reassignment of Ineligible Receivables

 

 

Section 2.06.

Covenants of the Transferor

 

 

Section 2.07.

Covenants of the Transferor with Respect to Receivables Purchase Agreements

 

 

Section 2.08.

Removal of Receivables

 

 

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES

 

 

Section 3.01.

Acceptance of Appointment and Other Matters Relating to the Servicer

 

 

Section 3.02.

Servicing Compensation

 

 

Section 3.03.

Representations, Warranties and Covenants of the Servicer

 

 

Section 3.04.

Reports and Records for the Owner Trustee and the Indenture Trustee

 

 

Section 3.05.

Annual Certificate of Servicer

 

 

Section 3.06.

Annual Servicing Report of Independent Public Accountants; Copies of Reports
Available

 

 

Section 3.07.

Tax Treatment

 

 

Section 3.08.

Notices to CompuCredit

 

 

Section 3.09.

Adjustments

 

 

ARTICLE IV

OTHER MATTERS RELATING TO THE TRANSFEROR

 

 

Section 4.01.

Liability of the Transferor

 

 

 

 

Section 4.02.

Merger or Consolidation of, or Assumption of the Obligations of, the Transferor

 

 

 

 

Section 4.03.

Limitations on Liability of the Transferor

 

 

 

 

ARTICLE V

OTHER MATTERS RELATING TO THE SERVICER

 

 

Section 5.01.

Liability of the Servicer

 

 

i

--------------------------------------------------------------------------------


 

Section 5.02.

Merger or Consolidation of, or Assumption of the Obligations of, the Servicer

 

 

 

 

Section 5.03.

Limitation on Liability of the Servicer and Others

 

 

 

 

Section 5.04.

Servicer Indemnification of the Trust

 

 

 

 

Section 5.05.

Resignation of the Servicer

 

 

 

 

Section 5.06.

Access to Certain Documentation and Information Regarding the Receivables

 

 

 

 

Section 5.07.

Delegation of Duties

 

 

 

 

Section 5.08.

Examination of Records

 

 

 

 

Section 5.09.

Removal of CompuCredit under Credit Card Service and Administration Agreement

 

 

 

 

ARTICLE VI

[Reserved]

 

 

ARTICLE VII

SERVICER DEFAULTS

 

 

Section 7.01.

Servicer Defaults

 

 

 

 

Section 7.02.

Note Administrator To Act; Appointment of Successor

 

 

 

 

Section 7.03.

Notification to Noteholders

 

 

 

 

ARTICLE VIII

TERMINATION

 

 

Section 8.01.

Termination of Agreement

 

 

 

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

 

Section 9.01.

Amendment; Waiver of Past Defaults

 

 

Section 9.02.

Protection of Right, Title and Interest to Trust Assets

 

 

Section 9.03.

GOVERNING LAW

 

 

Section 9.04.

Notices; Payments

 

 

Section 9.05.

Severability of Provisions

 

 

Section 9.06.

Further Assurances

 

 

Section 9.07.

No Waiver; Cumulative Remedies

 

 

Section 9.08.

Counterparts

 

 

Section 9.09.

Third-Party Beneficiaries

 

 

Section 9.10.

Actions by Noteholders

 

 

Section 9.11.

Rule 144A Information

 

 

Section 9.12.

Merger and Integration

 

 

Section 9.13.

Headings

 

 

Section 9.14.

Assignment

 

ii

--------------------------------------------------------------------------------


 

Section 9.15.

Nonpetition Covenant

 

 

Section 9.16.

Limitation of Liability

 

 

Section 9.17

FASB Statement No. 140

 

 

Section 9.18

Additional Representations and Warranties of the Transferor

 

 

Section 9.19

Subordination

 

EXHIBITS

 

EXHIBIT A

Form of Annual Servicer’s Certificate

 

 

EXHIBIT B

Form of Reassignment

 

 

EXHIBIT C-1

Form of Opinion of Counsel with Respect to Amendments

 

 

EXHIBIT C-2

Form of Annual Opinion of Counsel with Respect to Accounts

 

 

EXHIBIT C-3

Form of Annual Opinion of Counsel to be Delivered to Moody’s Investors Service,
Inc.

 

 

 

 

SCHEDULES

 

SCHEDULE 1

List of Accounts

 

 

SCHEDULE 2

Purchase Price

 

 

SCHEDULE 3

Bank Agent Numbers

 

iii

--------------------------------------------------------------------------------


 

TRANSFER AND SERVICING AGREEMENT, dated as of June 25, 2002, among PACCT, LLC, a
Delaware limited liability company, as Transferor, COMPUCREDIT CORPORATION, a
Georgia corporation, as Servicer, CSG FUNDING, LLC, a Delaware limited liability
company, as O/C Holder, and CSGQ TRUST, a Delaware business trust, as Issuer.

 

In consideration of the mutual agreements herein contained, each party agrees as
follows for the benefit of the other parties, the Noteholders and any Series
Enhancer (as defined below) to the extent provided herein, in the Indenture and
in any Indenture Supplement:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.          Definitions. Whenever used in this Agreement, the
following words and phrases shall have the following meanings, and the
definitions of such terms are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms.

 

“Account” shall mean (a) each Initial Account, (b)  each Related Account, and
(c) each Transferred Account, but shall exclude any Account all the Receivables
in which are either: (i) on the Removal Date, removed pursuant to Section 2.08
or (ii) reassigned to an Accounts Owner pursuant to a Receivables Purchase
Agreement.

 

“Accounts Owner” shall mean, with respect to an Account, Providian, initially,
and subsequently shall mean any Person who has acquired such an Account and has
assumed the obligations of the Accounts Owner under an account ownership and
administration agreement or similar agreement.

 

“Accounts Ownership and Administration Agreement” shall mean the Accounts
Ownership and Administration Agreement, dated as of June 25, 2002, among CSG,
LLC, CompuCredit and the Accounts Owner, as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Adverse Effect” shall mean, with respect to any action, that such action will
(a) result in the occurrence of a Redemption Event or an Event of Default or (b)
materially and adversely affect the amount or timing of distributions to be made
to the Noteholders of any Series or Class pursuant to this Agreement, the
Indenture or the related Indenture Supplement.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control” shall mean the power to
direct the management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” shall mean this Transfer and Servicing Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which banking institutions in New York, New York or any other State
in which the principal executive offices of the Issuer, the Transferor, the
Servicer, the Accounts Owner, the Owner Trustee, the Indenture Trustee, the
Certificate Trustee, the Certificate Administrator or the Note Administrator are

 

--------------------------------------------------------------------------------


 

located, are authorized or obligated by law, executive order or governmental
decree to be closed or (c) for purposes of any particular Series, any other day
specified in the related Indenture Supplement.

 

“Cash Advance Fees” shall mean cash advance transaction fees and cash advance
late fees, if any, as specified in the Credit Card Agreement applicable to each
Account.

 

“Class” shall have the meaning specified in the Indenture.

 

“Class Action Settlement” shall mean the settlement agreement in In re Providian
Credit Card Cases, Judicial Council Coordination Proceeding No. 4085.

 

“Closing Date” shall mean, with respect to any Series, the closing date
specified in the related Indenture Supplement.

 

“Collections” shall mean all payments by or on behalf of Obligors (including
Insurance Proceeds) received in respect of the Receivables, in the form of cash,
checks, wire transfers, electronic transfers, ATM transfers or any other form of
payment in accordance with a Credit Card Agreement in effect from time to time
and all other amounts specified by this Agreement, the Indenture or any
Indenture Supplement as constituting Collections.  All payments of the
repurchase price with respect to Ineligible Receivables that are repurchased
from the Issuer by the Transferor or the Accounts Owner and all Recoveries with
respect to Receivables previously charged off as uncollectible will be treated
as Collections of Finance Charge Receivables.  Collections with respect to any
Monthly Period shall include Interchange, calculated pursuant to
subsection 3.03(m), paid to the Trust with respect to such Monthly Period, to be
applied as if such amount were Collections of Finance Charge Receivables for all
purposes.  All payments received by the Accounts Owner with respect to refused
and returned merchandise shall, to the extent the related Principal Receivable
has been purchased from the Accounts Owner and conveyed to the Trust, be treated
as Collections of Principal Receivables.

 

 “CompuCredit” shall mean CompuCredit Corporation, a Georgia corporation.

 

“Contractually Delinquent” with respect to an Account, shall mean an Account as
to which the required minimum payment set forth on the related billing statement
has not been received by the due date thereof.

 

“Corporate Trust Office” shall have the meaning (a) when used in respect of the
Owner Trustee, specified in the Trust Agreement and (b) when used in respect of
the Indenture Trustee or Note Administrator, specified in the Indenture.

 

“Credit Card Agreement” shall mean, with respect to a revolving credit card
account, the agreement or agreements between an Accounts Owner (including any
predecessor in interest to such Accounts Owner) and the Obligor governing the
terms and conditions of such account, as such agreements may be amended,
modified or otherwise changed from time to time and as distributed (including
any amendments and revisions thereto) to holders of such account.

 

“Credit Card Guidelines” shall mean the written policies and procedures of the
Servicer for servicing credit card receivables comparable to the Receivables
established in accordance with the Credit Card Service and Administration
Agreement.

 

“Credit Card Service and Administration Agreement” shall mean that certain
Credit Card Service and Administration Agreement, dated as of April 11, 2002,
between CompuCreditand CSG, LLC.

 

2

--------------------------------------------------------------------------------


 

“Cut-Off Date” shall have the meaning specified in the Indenture.

 

“Cut-Off Time” shall mean 11:59 p.m. on January 31, 2002.

 

“Date of Processing” shall mean, with respect to any transaction or receipt of
Collections, the date on which such transaction is first recorded on the
Servicer’s computer file of revolving credit card accounts (without regard to
the effective date of such recordation or the date on which any subservicer
records such transaction on its computer file).

 

“Defaulted Amount” shall mean, with respect to any Monthly Period, an amount
(which shall not be less than zero) equal to (a) the amount of Principal
Receivables and Finance Charge Receivables which became Defaulted Receivables in
such Monthly Period (after giving effect to any adjustments made pursuant to
Section 3.09), plus (b) any Receivables which are identified as not being
Eligible Receivables during such Monthly Period, plus (c) any adjustments with
respect to such Monthly Period pursuant to subsection 3.09(a).

 

“Defaulted Receivables” shall mean, with respect to any Monthly Period, all
Principal Receivables and Finance Charge Receivables which are charged off as
uncollectible in such Monthly Period in accordance with the Credit Card
Guidelines and the Servicer’s customary and usual servicing procedures for
servicing consumer revolving credit card and other revolving credit account
receivables comparable to the Receivables.  A Receivable shall become a
Defaulted Receivable on the day on which such Receivable is recorded as charged
off on the Servicer’s computer master file of consumer revolving credit card
accounts but, in any event, shall be deemed a Defaulted Receivable no later than
the month following the day the related Account becomes 180 days Contractually
Delinquent unless the Obligor cures such default by making a partial payment
which satisfies the criteria for curing delinquencies set forth in the
applicable Credit Card Guidelines.

 

“Determination Date” shall have the meaning specified in the Indenture.

 

“Distribution Date” shall mean, with respect to any Series, the date specified
in the applicable Indenture Supplement.

 

“Dollars,” “$” or “U.S. $” shall mean United States dollars.

 

“Eligible Account” shall mean, as of the Cut-Off Time, each MasterCard®(1) or
VISA®(2) consumer revolving credit card account owned by Providian:

 

(a)           which is in existence and maintained by Providian;

 

(b)           which is payable in Dollars;

 

(c)           the Obligor of which has provided, as his or her billing address,
an address located in the United States or the Obligor of which has a military
address;

 

(d)           the Obligor of which has not been identified by Providian or the
Servicer in its computer files as having been declared bankrupt;

 

(e)           which has not been identified as an account the credit card or
cards with respect

 

--------------------------------------------------------------------------------

(1) MasterCard is a registered trademark of MasterCard International
Incorporated

(2) VISA is a registered trademark of VISA USA, Inc.

 

3

--------------------------------------------------------------------------------


 

to which have been reported to Providian as having been lost or stolen or which
has an Obligor who has not been identified as deceased;

 

(f)            which does not have outstanding Receivables which have been sold
or pledged to any party other than the Transferor pursuant to a Receivables
Purchase Agreement, except to the extent any such pledge or lien has been
released;

 

(g)           which does not have any Receivables that give rise to any claim
against any governmental agency, including, without limitation, the United
States of America or any one of the states thereof, or any agency,
instrumentality, or department thereof;

 

(h)           which is not a Secured Account; and

 

(i)            which does not have any Receivables that have been identified by
Providian or the relevant Obligor as having been incurred as a result of
fraudulent use of any related credit card.

 

“Eligible Receivable” shall mean each Receivable:

 

(a)         which has arisen in an Eligible Account;

 

(b)         which was created in compliance, in all material respects, with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its creation and pursuant to a Credit Card Agreement which complies
in all material respects with all Requirements of Law applicable to Providian or
any other Accounts Owner, as applicable;

 

(c)         with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by
Providian or any other Accounts Owner, as applicable, of its obligations, if
any, under the related Credit Card Agreement pursuant to which such Receivable
was created, have been duly obtained, effected or given and are in full force
and effect;

 

(d)         as to which at the time of its transfer to the Trust, the Transferor
or the Trust will have good and marketable title thereto, free and clear of all
Liens (other than any Lien for municipal or other local taxes if such taxes are
not then due and payable or if the Transferor is then contesting the validity
thereof in good faith by appropriate proceedings and has set aside on its books
adequate reserves with respect thereto);

 

(e)           which has been the subject of either a valid transfer and
assignment from the Transferor to the Trust of all of the Transferor’s right,
title and interest therein (including any proceeds thereof), or the grant of a
first priority perfected security interest therein (and in the proceeds
thereof), effective until the termination of the Trust;

 

(f)            which, at the time of its transfer to the Trust, is the legal,
valid and binding payment obligation of the Obligor thereon enforceable against
such Obligor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity),
and except as such enforceability may be limited by a right to offset,
recoupment, adjustment or any other claim under 12 CFR § 226.12(c), 12 CFR §
226.13(d) and the Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended;

 

4

--------------------------------------------------------------------------------


 

(g)           which, at the time of its transfer to the Trust, has not been
waived or modified except as permitted in accordance with the customary policies
and procedures, as amended from time to time, of Providian or any other Accounts
Owner, as applicable, and then only if such waiver or modification is reflected
in the applicable Accounts Owner’s or the Servicer’s computer file of revolving
credit card accounts or, with respect to terms other than pricing terms,
otherwise on its books and records;

 

(h)           which, at the time of its transfer to the Trust, is not subject to
any right of rescission, setoff, counterclaim or any other defense (including
defenses arising out of violations of usury laws) of the Obligor, other than
defenses arising out of applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or equity), and other
than under the Class Action Settlement;

 

(i)          as to which, at the time of its transfer to the Trust, Providian or
any other Accounts Owner, as applicable, has satisfied all of its obligations
under the applicable Credit Card Agreement to the applicable Obligor required to
be satisfied by such time, and other than under the Class Action Settlement;

 

(j)          as to which, at the time of its transfer to the Trust, none of the
Transferor, the Servicer, or Providian or any other Accounts Owner, as the case
may be, has taken any action which would impair, or omitted to take any action
the omission of which would impair, the rights of the Trust or the Noteholders
therein; and

 

(k)         which constitutes an “account” under and as defined in Article 9 of
the UCC in effect in the States of Delaware, New York or any other state where
the filing of a financing statement is required to perfect the Trust’s interest
in the Receivables and the proceeds thereof.

 

“Eligible Servicer” shall mean the Note Administrator or, if the Note
Administrator is not acting as Servicer, an entity which, at the time of its
appointment as Servicer, (a) is servicing a portfolio of revolving credit card
accounts, (b) is legally qualified and has the capacity to service the Accounts,
(c) has demonstrated the ability to service professionally and competently a
portfolio of similar accounts in accordance with high standards of skill and
care, (d) is qualified to use the software that is then being used to service
the Accounts or obtains the right to use or has its own software which is
adequate to perform its duties under this Agreement and (e) has a net worth of
at least $50,000,000 as of the end of its most recent fiscal quarter.

 

“Event of Default” shall have the meaning specified in the Indenture.

 

“Excluded Account” shall mean any account and its associated receivables that
met one of the following criteria as of the Cut-Off Time:

 

(a)           any account that has a disputed balance of which Providian has
written notice as of the Cut-Off Time;

 

(b)           any account (i) with respect to which a filing has been made by
the related cardholder under Title 11 of the United States Code or any other
bankruptcy, insolvency or other similar laws providing for relief of debtors,
whether such filing is voluntary or involuntary or (ii) which has or should have
(in accordance with Providian’s customary policies and procedures) an internal
credit rating to that effect;

 

5

--------------------------------------------------------------------------------


 

(c)           any account (i) that has been charged-off or (ii) which has or
should have (in accordance with Providian’s customary policies and procedures)
an account status to that effect;

 

(d)           any account (i) the cardholder of which is deceased or (ii) which
has or should have (in accordance with Providian’s customary policies and
procedures) an account status to that effect;

 

(e)           any account that is currently under litigation other than accounts
that are in legal collection but have not been charged-off; provided that
accounts that are subject to the Class Action Settlement shall not be Excluded
Accounts solely by reason of being subject thereto;

 

(f)            any account where the applicable cardholder would have been a
member of a class action lawsuit relating to the business practices of Providian
or its affiliates but for the fact that such cardholder opted out of the
applicable suit or settlement;

 

(g)           any account (i) with respect to which the related cardholder has
notified Providian involves or is alleged to involve unauthorized use or fraud
or a lost or stolen credit card or (ii) that has been classified, or should have
been classified (in accordance with Providian’s customary policies and
procedures) by Providian, as of the Cut-Off Time, as a Lost/Stolen/Fraud credit
rating;

 

(h)           any closed account with a net credit balance as of the Cut-Off
Time;

 

(i)            any account in the name of an employee, officer or director of
Providian;

 

(j)            any account classified, or that should have been classified (in
accordance with Providian’s customary policies and procedures) by Providian, as
of the Cut-Off Time, as a security account closure or that has an internal
credit rating to that effect;

 

(k)           any account that is not subject to a valid cardholder agreement
that is the legal, valid and binding obligation of the related cardholder,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equity
principles or as otherwise may be limited by a right to offset, recoupment,
adjustment or any other claim under 12 CFR § 226.12(c), 12 CFR § 226.13(d) and
the Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended;

 

(l)            any account that is a Secured Account;

 

(m)          any account as to which a corporate entity is the cardholder or
which is issued to a cardholder due to his or her status as an employee of a
company having a commercial credit card account with Providian;

 

(n)           any account the cardholder of which does not have an address
located in the United States, except for cardholders that have a military
address;

 

(o)           any account which is a merchant account and its associated
processing;

 

(p)           any account that has a zero balance as of the Cut-Off Time;

 

(q)           any account on which the related cardholder has never made a
payment;

 

(r)            any account that is payable in a currency other than Dollars;

 

6

--------------------------------------------------------------------------------


 

(s)           any account that is or may potentially be included in a certain
class action litigation against Providian known as the “Alabama Litigation” as
defined in the Sale and Purchase Agreement;

 

(t)            any account that has been re-aged in a manner not in accordance
with Providian’s customary policies and procedures; and

 

(u)           any account that has activated credit protection.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation or any successor.

 

“Finance Charge Receivables” shall mean all amounts billed to the Obligors on
any Account in respect of (a) all Periodic Rate Finance Charges, (b) Cash
Advance Fees, (c) annual membership fees and annual service charges, (d) Late
Fees, (e) Overlimit Fees and (f) all other fees and charges that are reflected
as fees on the related Processor’s system.  Finance Charge Receivables shall
also include Interchange and all Recoveries with respect to Receivables
previously charged off as uncollectible or which became Ineligible Receivables
and are repurchased from the Issuer by the Transferor or by the Accounts Owner.

 

“Governmental Authority” shall mean the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Indenture”  shall mean the Master Indenture, dated as of June 25, 2002, among
the Issuer, the Indenture Trustee and the Note Administrator, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Indenture Collateral” shall have the meaning specified in Section 2.01.

 

“Indenture Supplement” shall have the meaning specified in the Indenture.

 

“Indenture Trustee” shall mean U.S. Bank National Association, in its capacity
as trustee under the Indenture, its successors in interest and any successor
indenture trustee under the Indenture.

 

“Ineligible Receivables” shall mean any Receivable that has been determined to
be a Receivable arising from a Covered Account (as defined in the Receivables
Purchase Agreement).

 

“Initial Account” shall mean each MasterCard® and VISA® consumer revolving
credit card account, which account is in existence at the Cut-Off Time and is
identified in the computer file or microfiche list delivered to the Owner
Trustee by the Transferor pursuant to Section 2.01 on or prior to the Initial
Issuance Date.

 

“Initial Issuance Date” shall mean June 25, 2002, the date that the Transferor
Certificate is delivered by the Trust to the Transferor pursuant to the Trust
Agreement.

 

“Insolvency Event” shall mean the consent of or failure of the Transferor to
object to the appointment of a bankruptcy trustee or conservator, receiver or
liquidator in any bankruptcy proceeding or other insolvency, readjustment of
debt, marshalling of assets and liabilities or similar proceedings of or
relating to the Transferor or relating to all or substantially all of the
Transferor’s property, or the commencement of an action seeking a decree or
order of a court or agency or supervisory authority having jurisdiction in the
premises for the appointment of a bankruptcy trustee or conservator, receiver or

 

7

--------------------------------------------------------------------------------


 

liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up, insolvency,
bankruptcy, reorganization, conservatorship, receivership or liquidation of such
entity’s affairs, or notwithstanding an objection by the Transferor any such
action shall have remained undischarged or unstayed for a period of sixty (60)
days or upon entry of any order or decree providing for such relief; or the
Transferor shall admit in writing its inability to pay its debts generally as
they become due, file, or consent or fail to object (or object without dismissal
of any such filing within sixty (60) days of such filing) to the filing of, a
petition to take advantage of any applicable bankruptcy, insolvency or
reorganization, receivership or conservatorship statute, make an assignment for
the benefit of its creditors or voluntarily suspend payment of its obligations;
or any order or decree providing for relief under any applicable bankruptcy,
insolvency or reorganization, receivership or conservatorship statute shall be
entered.

 

“Insurance Proceeds” shall mean any amounts received pursuant to the payment of
benefits under any credit life insurance policies, credit disability or
unemployment insurance policies covering any Obligor with respect to Receivables
under such Obligor’s Account.

 

“Interchange” shall mean the portion allocable to the Accounts of interchange
fees payable to the Accounts Owner through MasterCard or VISA in connection with
cardholder charges for goods, services and cash advances.

 

“Invested Amount” shall mean, with respect to any Series and for any date, an
amount equal to the invested amount or adjusted invested amount, as applicable,
specified in the related Indenture Supplement.

 

“Issuer” shall mean the Trust.

 

“Knowledge” shall mean, with respect to the Servicer, what is actually known
without independent investigation by any officer of the Servicer with a title of
Vice President or above.

 

“Late Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for late fees or similar items.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, equity interest, encumbrance, lien (statutory
or other), preference, participation interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that any
assignment permitted by subsection 3.06(b) of the Trust Agreement or Section
4.02 of, and the lien created by, this Agreement shall not be deemed to
constitute a Lien.

 

“MasterCard” shall mean MasterCard International Incorporated, and its
successors in interest.

 

“Monthly Period” shall have the meaning specified in the Indenture.

 

“Monthly Servicing Fee” shall have the meaning specified in Section 3.02.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successors thereto.

 

8

--------------------------------------------------------------------------------


 

“Non-Conforming Terms Change Receivables” shall mean Receivables with respect to
which (a) the Accounts Owner (i) fails to implement a change requested by CSG,
LLC under the Accounts Ownership Agreement and (ii) fails to present
documentation, within ten (10) Business Days after receiving such request for an
Account change, evidencing the rights of such Accounts Owner to object to, and
decline to implement, such change in accordance with the terms of Section 2.02
of the Accounts Ownership Agreement, and (b) the Servicer has notified the
Purchaser and the Trust that CSG, LLC has determined to suspend purchases rather
than seek injunctive relief with respect to such failure pursuant to such
Section.

 

“Note Administrator” shall mean Citibank, N.A., in its capacity as note
administrator under the Indenture, its successors in interest and any successor
note administrator under the Indenture.

 

“Note Interest Rate” shall have the meaning specified in the Indenture.

 

“Note Owner” shall have the meaning specified in the Indenture.

 

“Note Register” shall have the meaning specified in the Indenture.

 

“Noteholder” or “Holder” shall have the meaning specified in the Indenture.

 

“Notices” shall have the meaning specified in subsection 9.04(a).

 

“O/C Holder” shall mean CSG Funding, LLC.

 

“Obligor” shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof, but excluding any merchant.

 

“Officer’s Certificate” shall have the meaning specified in the Indenture.

 

“Opinion of Counsel” shall have the meaning specified in the Indenture.

 

“Overlimit Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for overlimit fees or similar items if such fees are
provided for with respect to such Account.

 

“Owner Trustee” shall mean Wilmington Trust Company, not in individual its
capacity, but solely as owner trustee under the Trust Agreement, its successors
in interest and any successor owner trustee under the Trust Agreement.

 

“Paying Agent” shall have the meaning specified in the Indenture.

 

“Periodic Rate Finance Charges” shall have the meaning specified in the Credit
Card Agreement applicable to each Account for finance charges (due to periodic
rate) or any similar items.

 

“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.

 

“Principal Receivables” shall mean all Receivables other than Finance Charge
Receivables or Defaulted Receivables.  In calculating the aggregate amount of
Principal Receivables on

 

9

--------------------------------------------------------------------------------


 

any day, the amount of Principal Receivables shall be reduced by the aggregate
amount of credit balances in the Accounts on such day.

 

“Processor” shall mean First Data Resources, Inc. or Total System Services, Inc.

 

“Providian” shall mean Providian National Bank.

 

“Rating Agency” shall have the meaning specified in the Indenture.

 

“Rating Agency Condition” shall have the meaning specified in the Indenture.

 

“Receivables” shall mean all amounts shown on the Servicer’s records as amounts
payable by Obligors on any Account from time to time, with respect to Principal
Receivables and Finance Charge Receivables.  Receivables which become Defaulted
Receivables will cease to be included as Receivables as of the day on which they
become Defaulted Receivables.

 

“Receivables Purchase Agreement” shall mean any receivables purchase agreement
entered into between an Accounts Owner and the Transferor whereby Receivables
with respect to the Accounts, certain rights to which were purchased under the
Sale and Purchase Agreement, are transferred from such Accounts Owner to the
Transferor, or any other receivables purchase agreement relating to the Accounts
entered into between the Transferor and an Accounts Owner in the future;
provided that before the Transferor shall enter into any such other receivables
purchase agreement, (a) the Rating Agency Condition is satisfied with respect to
such receivables purchase agreement and (b) the O/C Holder shall have delivered
to the Indenture Trustee and the Note Administrator an Officer’s Certificate to
the effect that such officer reasonably believes that the execution and delivery
of such receivables purchase agreement and the transfer of Receivables to the
Transferor will not have an Adverse Effect.

 

“Recoveries” shall mean (i) all amounts received (net of out-of-pocket costs of
collection, to the extent such costs can be netted out) including Insurance
Proceeds, which are reasonably estimated by the Servicer to be attributable to
Defaulted Receivables, including the net proceeds of any sale of such Defaulted
Receivables and (ii) all amounts received from the Accounts Owner in respect of
such party’s repurchase of Ineligible Receivables from the Issuer.

 

“Redemption Event” shall have the meaning specified in the Indenture.

 

“Registered Notes” shall have the meaning specified in the Indenture.

 

“Related Account” shall mean an Account with respect to which a new credit
account number has been issued by the applicable Accounts Owner or the Servicer
under circumstances resulting from a lost or stolen credit card and not
requiring standard application and credit evaluation procedures under the Credit
Card Guidelines.

 

“Removal Date” shall have the meaning specified in subsection 2.08(a) or
subsection 2.08(b), as applicable.

 

“Removed Receivables” shall have the meaning specified in subsection 2.08(a) and
subsection 2.08(b).

 

“Requirements of Law” shall mean any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether Federal, state
or local (including usury laws, the Federal Truth in Lending Act and Regulation
B and Regulation Z of the Board of Governors of the

 

10

--------------------------------------------------------------------------------


 

Federal Reserve System), and, when used with respect to any Person, the
certificate of incorporation and by-laws or other organizational or governing
documents of such Person.

 

“Sale and Purchase Agreement” shall mean the Sale and Purchase Agreement, dated
as of April 11, 2002, as amended by the First Amendment to the Sale and Purchase
Agreement, dated as of May 30, 2002, each between Providian and CSG, LLC, as
modified by the Sale and Purchase Side Agreement, dated as of June 25, 2002,
among Providian, CSG, LLC and the Transferor, as each such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“Secured Account” shall mean any Account for which the related Obligor has
pledged assets or made a cash collateral deposit as security for payment of the
Receivables arising in such Account.

 

“Series” shall have the meaning specified in the Indenture.

 

“Series Account” shall have the meaning specified in the Indenture.

 

“Series Enhancement” shall have the meaning specified in the Indenture.

 

“Series Enhancer” shall have the meaning specified in the Indenture.

 

“Service Transfer” shall have the meaning specified in Section 7.01.

 

“Servicer” shall mean CompuCredit and, after any Service Transfer, the Successor
Servicer.

 

“Servicer Default” shall have the meaning specified in Section 7.01.

 

“Servicing Fee” shall have the meaning specified in Section 3.02.

 

“Servicing Fee Rate” shall mean, with respect to any Series, the servicing fee
rate specified in the related Indenture Supplement.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and any successors thereto.

 

“Successor Servicer” shall have the meaning specified in subsection 7.02(a).

 

“Tax Opinion” shall have the meaning specified in the Indenture.

 

“Termination Notice” shall have the meaning specified in subsection 7.01(d).

 

“Transaction Documents” shall have the meaning specified in the Indenture.

 

“Transfer Agent and Registrar” shall have the meaning specified in the
Indenture.

 

“Transferor” shall mean PACCT, LLC, or its successor under this Agreement.

 

“Transferor Amount” shall have the meaning specified in the Indenture.

 

“Transferor Certificates” shall have the meaning specified in the Trust
Agreement.

 

11

--------------------------------------------------------------------------------


 

“Transferred Account” shall mean each account into which an Account shall be
transferred; provided that (i) such transfer was made in accordance with the
Credit Card Guidelines and (ii) such account can be traced or identified as an
account into which an Account has been transferred.

 

“Trust” shall mean the CSGQ Trust.

 

“Trust Agreement” shall mean the Trust Agreement relating to the Trust, dated as
of June 24, 2002, among the Transferor, the O/C Holder and the Owner Trustee, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Trust Assets” shall have the meaning specified in Section 2.01.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“VISA” shall mean VISA U.S.A., Inc., and its successors in interest.

 

Section 1.02.          Other Definitional Provisions.

 

(a)           With respect to any Series, all terms used herein and not
otherwise defined herein shall have meanings ascribed to them in the Trust
Agreement, the Indenture or the related Indenture Supplement, as applicable.

 

(b)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

 

(c)           As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control.

 

(d)           Any reference to a Rating Agency shall apply to a specific rating
agency only if such rating agency is then rating any outstanding Series.

 

(e)           Unless otherwise specified, references to any amount as on deposit
or outstanding on any particular date shall mean such amount at the close of
business on such day.

 

(f)            The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; references to any subsection,
Section, Schedule or Exhibit are references to subsections, Sections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and the term
“including” means “including without limitation.”

 

[END OF ARTICLE I]

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

 

CONVEYANCE OF RECEIVABLES

 

Section 2.01.          Conveyance of Receivables.  By execution of this
Agreement, PACCT, LLC does hereby transfer, assign, set over and otherwise
convey to the Trust, without recourse except as provided herein, all its right,
title and interest, whether now owned or hereafter acquired, in, to and under
the Receivables existing at the close of business on the Cut-Off Date and
thereafter created from time to time in the Initial Accounts until the
termination of the Trust, all Interchange and Recoveries allocable to the Trust
as provided herein, all its right, title and interest in, to and under the
Receivables Purchase Agreement, all monies due or to become due and all amounts
received or receivable with respect thereto and all proceeds (including
“proceeds” as defined in the UCC) thereof.  The property described in the
preceding sentence, together with all monies and other property credited to the
Collection Account and the Series Accounts (including any subaccounts of any
such account), the rights of the Trust under this Agreement and the Trust
Agreement and the right to receive Recoveries attributed to cardholder charges
for merchandise and services in the Accounts shall constitute the assets of the
Trust (the “Trust Assets”).  The foregoing does not constitute and is not
intended to result in the creation or assumption by the Trust, the Owner Trustee
(as such or in its individual capacity), the Indenture Trustee, the Note
Administrator, the Certificate Trustee, the Certificate Administrator or any
Noteholder of any obligation of any Accounts Owner, any Transferor, the Servicer
or any other Person in connection with the Accounts or the Receivables or under
any agreement or instrument relating thereto, including any obligation to
Obligors, merchant banks, merchants clearance systems, VISA, MasterCard or
insurers.  The Obligors shall not be notified in connection with the creation of
the Trust of the transfer, assignment, set-over and conveyance of the
Receivables to the Trust.

 

The Transferor agrees to record and file, at the O/C Holder’s expense, financing
statements (and continuation statements when applicable) with respect to the
Receivables conveyed by the Transferor existing at the Cut-Off Time and
thereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect, and maintain the
perfection of, the transfer and assignment of its interest in such Receivables
to the Trust, and to deliver a file stamped copy of each such financing
statement or other evidence of such filing to the Owner Trustee as soon as
practicable after the first Closing Date, in the case of Receivables arising in
the Initial Accounts.  The Owner Trustee shall be under no obligation whatsoever
to file such financing or continuation statements or to make any other filing
under the UCC in connection with such transfer and assignment.

 

The Transferor further agrees, at the O/C Holder’s expense, on or prior to (x)
the first Closing Date, in the case of the Initial Accounts and (y) the
applicable Removal Date, in the case of the Accounts relating to any Removed
Receivables, (a) to cause the Accounts Owner to indicate in its respective
computer files that Receivables created (or reassigned, in the case of Removed
Receivables) in connection with the Accounts have been conveyed to the Trust
pursuant to this Agreement (or conveyed to the Servicer or its designee in
accordance with Section 2.08, in the case of Removed Receivables) by including
in (or deleting from in the case of Removed Receivables) such computer files the
bank agent numbers as indicated on Schedule 3 to this Agreement indicating the
Trust’s ownership of the Receivables, and (b) to deliver to the Trust a computer
file or microfiche list containing a true and complete list of all such Accounts
specifying for each such Account, as of the Cut-Off Date, in the case of the
Initial Accounts, and the applicable Removal Date in the case of Accounts
relating to any Removed Receivables, its account number and the aggregate amount
outstanding in such Account.  Each such file or list, as supplemented, from time
to time, to reflect Removed Receivables, shall be marked as Schedule 1 to this
Agreement and is hereby incorporated into and made a part of this Agreement. 
The Transferor further agrees not to alter the code referenced in this paragraph
with respect to any Account during the term of this Agreement unless and until
the Receivables in such Account become Removed Receivables.

 

13

--------------------------------------------------------------------------------


 

The parties to this Agreement intend that the conveyance of the Receivables and
other Trust Assets pursuant to this Agreement constitute a sale, and not a
secured borrowing, for accounting purposes.  Notwithstanding such intent, if the
arrangements with respect to the Receivables hereunder shall constitute a loan
and not a purchase and sale of such Receivables, it is the intention of the
parties hereto that this Agreement shall constitute a security agreement under
applicable law, and the Transferor hereby grants to the Trust a first priority
perfected security interest in all of the Transferor’s right, title and
interest, whether owned as of the Cut-Off Date or thereafter acquired, in, to
and under the Trust Assets, and all money, accounts, general intangibles,
chattel paper, instruments, documents, goods, investment property, deposit
accounts, certificates of deposit, letters of credit, and advices of credit
consisting of, arising from or related to the Trust Assets, and all proceeds
thereof, to secure its obligations hereunder.

 

To the extent that the Transferor retains any interest in the Trust Assets, the
Transferor hereby grants to the Indenture Trustee for the benefit of the
Noteholders and the O/C Holder a security interest in all of the Transferor’s
right, title, and interest, whether owned on the Cut-Off Date or thereafter
acquired, in, to, and under the Trust Assets, and all money, accounts, general
intangibles, chattel paper, instruments, documents, goods, investment property,
deposit accounts, certificates of deposit, letters of credit, and advices of
credit consisting of, arising from, or related to the Trust Assets, and all
proceeds thereof (collectively, the “Indenture Collateral”), to secure its
obligations hereunder. With respect to the Indenture Collateral, the Indenture
Trustee shall have all of the rights that it has under the Indenture and all of
the rights of a secured creditor under the UCC.

 

In consideration for the Receivables in the Accounts at the initial Closing Date
and the other Trust Assets transferred to the Trust on the date of this
Agreement, the Trust shall convey to the Transferor the securities set forth on
Schedule 2 hereto.  With respect to the transfer of the Receivables in the
Accounts created after the initial Closing Date, the Trust shall pay to the
Transferor an amount equal to the principal amount of such Receivables; provided
that if so directed by CSG, LLC in accordance with the terms of Section 2.02 of
the Accounts Ownership and Administration Agreement, the Trust shall not make
any payments to the Transferor (but the Transferor shall remain obligated to
transfer such Receivables to the Trust in accordance with the first paragraph of
this Section 2.01) with respect to any Non-Conforming Terms Change Receivables
(as defined in the Receivables Purchase Agreement).

 

Section 2.02.          Acceptance by Trust.

 

(a)           The Trust hereby acknowledges its acceptance of all right, title
and interest to the property, now existing and hereafter created, conveyed to
the Trust pursuant to Section 2.01.  The Trust further acknowledges that, prior
to or simultaneously with the execution and delivery of this Agreement, the
Transferor delivered to the Trust the computer file or microfiche list relating
to the Initial Accounts described in the third paragraph of Section 2.01.  The
Trust shall maintain a copy of Schedule 1, as delivered from time to time, with
the Administrator.

 

(b)           The Trust hereby agrees not to disclose to any Person any of the
account numbers or other information contained in the computer files or
microfiche lists marked as Schedule 1 and delivered to the Trust, from time to
time, except (i) to a Successor Servicer or as required by a Requirement of Law,
(ii) in connection with the performance of the Owner Trustee’s or the Trust’s
duties hereunder, (iii) to the Note Administrator and the O/C Holder in
connection with its duties hereunder and under the other Transaction Documents,
(iv) to the Indenture Trustee in connection with its duties in enforcing the
rights of Noteholders or (v) to bona fide creditors or potential creditors of
any Accounts Owner, the Servicer, or the Transferor for the limited purpose of
enabling any such creditor to identify applicable Receivables or Accounts
subject to this Agreement.  The Trust agrees to take such measures as shall be
reasonably requested by the Transferor or the O/C Holder to protect and maintain
the security and

 

14

--------------------------------------------------------------------------------


 

confidentiality of such information and, in connection therewith, shall allow
the Transferor or the O/C Holder or their duly authorized representatives to
inspect the Trust’s security and confidentiality arrangements as they
specifically relate to the administration of the Trust from time to time during
normal business hours upon prior written notice.  The Trust shall provide the
Transferor and the O/C Holder with notice five (5) Business Days prior to
disclosure of any information of the type described in this subsection 2.02(b).

 

Section 2.03.          Representations and Warranties of the Transferor Relating
to the Transferor.  The Transferor hereby represents and warrants to the Trust
(and agrees that the Owner Trustee, the Note Administrator and the Indenture
Trustee may conclusively rely on each such representation and warranty in
accepting the Receivables in trust and the Indenture Trustee may conclusively
rely on each such representation and warranty in authenticating the Notes) and
the Servicer as of each Closing Date that:

 

(a)           Organization and Good Standing.  The Transferor is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has, in all material respects, full power and authority to own its
properties and conduct its business as presently owned or conducted, and to
execute, deliver and perform its obligations under this Agreement and any
Receivables Purchase Agreement to which it is a party.

 

(b)           Due Qualification.  The Transferor is duly qualified to do
business and is in good standing as a foreign limited liability company (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals, in each jurisdiction in which failure to so qualify or to obtain such
licenses and approvals would (i) render any Credit Card Agreement relating to an
Account specified in a Receivables Purchase Agreement with the Transferor or any
Receivable conveyed to the Trust unenforceable by the Transferor or the Trust or
(ii) have a material adverse effect on the Noteholders.

 

(c)           Due Authorization.  (i) The execution and delivery of this
Agreement and any Receivables Purchase Agreement to which it is a party and the
order to the Owner Trustee to have the Notes authenticated and delivered and the
consummation by the Transferor of the transactions provided for in this
Agreement and any Receivables Purchase Agreement to which it is a party have
been duly authorized by the Transferor by all necessary limited liability
company action on the part of the Transferor and (ii) this Agreement and each
Receivables Purchase Agreement to which it is a party will remain, from the time
of its execution, an official record of the Transferor.

 

(d)           No Conflict.  The execution and delivery by the Transferor of this
Agreement and each Receivables Purchase Agreement to which it is a party, and
the performance of the transactions contemplated by this Agreement and each
Receivables Purchase Agreement to which it is a party and the fulfillment of the
terms hereof and thereof applicable to the Transferor, will not conflict with or
violate any Requirements of Law applicable to the Transferor or conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust or other
instrument to which the Transferor is a party or by which it or its properties
are bound.

 

(e)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of the Transferor, threatened against the
Transferor before any Governmental Authority (i) asserting the invalidity of
this Agreement and any Receivables Purchase Agreement to which it is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any Receivables Purchase Agreement to which it is a party,
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Transferor, would materially and adversely affect the performance by the
Transferor of its obligations under this Agreement or any Receivables Purchase

 

15

--------------------------------------------------------------------------------


 

Agreement to which it is a party, (iv) seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement or any Receivables Purchase Agreement to which it is a party or (v)
seeking to affect adversely the income or franchise tax attributes of the Trust
under the United States Federal or any State income or franchise tax systems.

 

(f)            All Consents.  All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given by the Transferor in connection with the
execution and delivery by the Transferor of this Agreement or any Receivables
Purchase Agreement to which it is a party and the performance of the
transactions contemplated by this Agreement or any Receivables Purchase
Agreement to which it is a party by the Transferor have been duly obtained,
effected or given and are in full force and effect.

 

(g)           Insolvency.  No Insolvency Event with respect to the Transferor
has occurred and the transfer of the Receivables by the Transferor to the Trust
has not been made in contemplation of the occurrence thereof or with the intent
to hinder, delay or defraud the Transferor or the creditors of the Transferor.

 

The representations and warranties of the Transferor set forth in this Section
2.03 shall survive the transfer and assignment by the Transferor of the
Receivables to the Trust, the pledge of the Receivables to the Indenture Trustee
pursuant to the Indenture, and the issuance of the Notes.  Upon discovery by the
Transferor, the Servicer or the Owner Trustee of a breach of any of the
representations and warranties by the Transferor set forth in this Section 2.03,
the party discovering such breach shall give prompt written notice to the other
parties, the O/C Holder and the Indenture Trustee.  The Transferor (or, to the
extent appropriate, the O/C Holder) agrees to cooperate with the Servicer and
the Owner Trustee in attempting to cure any such breach.

 

Section 2.04.          Representations and Warranties of the Transferor Relating
to this Agreement and the Receivables Purchase Agreements and the Receivables.

 

(a)           Representations and Warranties.  The Transferor hereby severally
represents and warrants as of the date of this Agreement and as of each Closing
Date, to the Trust and the Servicer that:

 

(i)            each of this Agreement and each Receivables Purchase Agreement to
which it is a party, constitutes a legal, valid and binding obligation of the
Transferor enforceable against the Transferor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally from time to time in effect or general principles of
equity;

 

(ii)           each Receivable conveyed to the Trust by the Transferor has been
conveyed to the Trust free and clear of any Lien of any Person claiming through
or under the Transferor or any of its Affiliates (other than Liens permitted
under subsection 2.06(b)) and in compliance with all Requirements of Law
applicable to the Transferor;

 

(iii)          all authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Transferor in connection with the conveyance
by the Transferor of Receivables to the Trust have been duly obtained, effected
or given and are in full force and effect;

 

(iv)          this Agreement constitutes an absolute sale, transfer and
assignment to the Trust of all right, title and interest of the Transferor in
the Receivables conveyed to the Trust by the Transferor and the proceeds thereof
and Recoveries and Interchange identified as relating to the

 

16

--------------------------------------------------------------------------------


 

Receivables conveyed to the Trust by the Transferor or, if this Agreement does
not constitute a sale of such property, it constitutes a grant of a first
priority perfected “security interest” (as defined in the UCC) in such property
to the Trust, which, in the case of existing Receivables and the proceeds
thereof and said Recoveries and Interchange, is enforceable upon execution and
delivery of this Agreement, and which will be enforceable with respect to such
Receivables hereafter and thereafter created and the proceeds thereof upon such
creation.  Upon the filing of the financing statements and, in the case of
Receivables hereafter created and the proceeds thereof, upon the creation
thereof, the Trust shall have a first priority perfected security or ownership
interest in such property and proceeds;

 

(v)           as of the Cut-Off Time, each Receivable was an Eligible
Receivable;

 

(vi)          as of the Cut-Off Time, each Account in which the Receivables
arose was an Eligible Account;

 

(vii)         as of the Cut-Off Time, each Account in which the Receivables
arose was not an Excluded Account;

 

(viii)        as of the time of transfer to the Trust by the Transferor, each
Receivable is an Eligible Receivable; and

 

(ix)           except as otherwise expressly provided in this Agreement, the
Indenture or any Indenture Supplement, neither the Transferor nor any Person
claiming through or under the Transferor has any claim to or interest in the
Collection Account, any Series Account or any Series Enhancement.

 

(b)           Notice of Breach.  The representations and warranties set forth in
Section 2.03 and this Section 2.04 shall survive the transfers and assignments
of the Receivables to the Trust, the pledge of the Receivables to the Indenture
Trustee pursuant to the Indenture, and the issuance of the Notes.  Upon
discovery by any Transferor, the Servicer or the Owner Trustee of a breach of
any of the representations and warranties set forth in Section 2.03 or this
Section 2.04, the party discovering such breach shall give notice to the other
parties and to the Indenture Trustee, the Note Administrator and the O/C Holder
within three (3) Business Days following such discovery; provided that the
failure to give notice within three (3) Business Days does not preclude
subsequent notice.

 

Section 2.05.          Reassignment of Ineligible Receivables.  Upon
reassignment of any Ineligible Receivable to an Accounts Owner pursuant to a
Receivables Purchase Agreement or the Sale and Purchase Agreement and payment to
the Trust of the amount required to be paid to it by such Accounts Owner, the
Trust shall automatically and without further action be deemed to transfer,
assign, set over and otherwise convey to the applicable Accounts Owner or its
designee, without recourse, representation or warranty, all the right, title and
interest of the Trust in and to such Ineligible Receivable, all Interchange and
Recoveries related thereto, all monies and amounts due or to become due and all
proceeds thereof.  The Trust shall execute such documents and instruments of
transfer or assignment and take such other actions as shall reasonably be
requested and provided by the applicable Accounts Owner to effect the conveyance
of such Ineligible Receivables.

 

Section 2.06.          Covenants of the Transferor.  The Transferor hereby
severally covenants that:

 

17

--------------------------------------------------------------------------------


 

(a)           Receivables Not To Be Evidenced by Promissory Notes.  Except in
connection with its enforcement or collection of any Receivable, the Transferor
will take no action to cause any Receivable conveyed by it to the Trust to be
evidenced by any instrument (as defined in the UCC).

 

(b)           Security Interests.  Except for the conveyances hereunder, the
Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on, any Receivable
conveyed by it to the Trust, whether now existing or hereafter created, or any
interest therein, and the Transferor shall defend the right, title and interest
of the Trust and the Indenture Trustee in, to and under the Receivables, whether
now existing or hereafter created, against all claims of third parties claiming
through or under the Transferor; provided, however, that nothing in this
subsection 2.06(b) shall prevent or be deemed to prohibit the Transferor from
suffering to exist upon any of the Receivables transferred by it to the Trust
any Liens for municipal or other local taxes if such taxes shall not at the time
be due and payable or if the Transferor shall currently be contesting the
validity thereof in good faith by appropriate proceedings and shall have set
aside on its books adequate reserves with respect thereto.

 

(c)           Transferor Amount.  Except for (i) the conveyances hereunder, in
connection with any transaction permitted by subsection 4.02(a)(i) and as
provided in Section 2.11 of the Indenture or (ii) conveyances with respect to
which the Rating Agency Condition shall have been satisfied and a Tax Opinion
shall have been delivered, the Transferor agrees not to transfer, sell, assign,
exchange or otherwise convey or pledge, hypothecate or otherwise grant a
security interest in the Transferor Amount or the Transferor Certificate and any
such attempted transfer, assignment, exchange, conveyance, pledge,
hypothecation, grant or sale shall be void.

 

(d)           Delivery of Collections or Recoveries.  In the event that the
Transferor receives Collections or Recoveries, the Transferor agrees to pay the
Servicer all such Collections and Recoveries as soon as practicable after
receipt thereof but in no event later than two Business Days after the date of
receipt thereof.

 

(e)           Notice of Liens.  The Transferor shall notify the Owner Trustee,
the Indenture Trustee, the O/C Holder and each Series Enhancer promptly after
becoming aware of any Lien on any Receivable (or on the underlying receivable)
other than the conveyances hereunder and under the Indenture.

 

Section 2.07.          Covenants of the Transferor with Respect to Receivables
Purchase Agreements.  The Transferor hereby covenants that it will at all times
enforce the covenants and agreements of the Accounts Owner under the terms of
the Receivables Purchase Agreements to which it is a party, including covenants
to the effect set forth below:

 

(a)           Credit Card Agreements and Guidelines.  Such Accounts Owner shall
comply with and perform its obligations under the Credit Card Agreements
relating to the Accounts owned by it and the Credit Card Guidelines and all
applicable rules and regulations of MasterCard and VISA except insofar as any
failure so to comply or perform would not materially and adversely affect the
rights of the Trust or the Noteholders.  Subject to compliance with all
Requirements of Law, such Accounts Owner may change the terms and provisions of
the Credit Card Agreements or the Credit Card Guidelines with respect to any of
the Accounts owned by it in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges and other
fees to be assessed thereon) only if (i) such change is permitted by the
Accounts Ownership and Administration Agreement or the relevant Receivables
Purchase Agreement or (ii) the Servicer reasonably determines at the time of
such action that such change is reasonably likely to increase aggregate
Collections on the Receivables and that such action, at the time of such action,
will not have a material adverse effect on the Noteholders.

 

18

--------------------------------------------------------------------------------


 

(b)           MasterCard and VISA.  Such Accounts Owner, to the extent
applicable to Accounts owned or serviced by such Accounts Owner, shall use its
best efforts to remain, either directly or indirectly, a member in good standing
of the MasterCard system, the VISA system and any other similar entity’s or
organization’s system relating to any other type of consumer revolving credit
card accounts included as Accounts.

 

(c)           Amendments.  The Transferor further covenants that it will not
enter into any amendments to any Receivables Purchase Agreement or enter into a
new Receivables Purchase Agreement unless the Rating Agency Condition has been
satisfied.

 

Section 2.08.          Removal of Receivables.  (a) On any day of any Monthly
Period the Servicer shall have the right to require the assignment to it or its
designee of all the Trust’s right, title and interest in, to and under the
Receivables then existing and thereafter created, all Interchange and Recoveries
related thereto after the Removal Date, all monies due or to become due and all
amounts received or receivable with respect thereto, and all proceeds thereof in
or with respect to Receivables relating to closed Accounts the balances of which
have been reduced to zero (such Receivables being referred to in this subsection
as the “Removed Receivables”) (unless otherwise set forth in the applicable
Indenture Supplement), upon satisfaction of the conditions in clauses (i)
through (iv) below:

 

(i)            on or before the fifth Business Day immediately preceding the
Removal Date, the Servicer shall have given written notice to the Owner Trustee,
the Indenture Trustee, the Note Administrator, the Accounts Owner, the
Transferor, the O/C Holder, the Rating Agency and each Series Enhancer (unless
such notice requirement is otherwise waived) of such removal and specifying the
date for removal of the Removed Receivables (such date referred to in this
subsection as the “Removal Date”);

 

(ii)           on or prior to the date that is five (5) Business Days before the
Removal Date, the Servicer shall amend Schedule 1 by delivering to the Owner
Trustee a computer file or microfiche list containing a true and complete list
of the Removed Receivables;

 

(iii)          the Servicer shall have represented and warranted as of the
Removal Date that the list of Removed Receivables delivered pursuant to
paragraph (ii) above, as of the Removal Date, is true and complete in all
material respects; and

 

(iv)          the removal of the Removed Receivables shall not preclude the
transfers of Receivables and other Trust Assets pursuant to this Agreement from
being accounted for as sales under GAAP.

 

Upon satisfaction of the above conditions, the Owner Trustee, on behalf of the
Trust, shall execute and deliver to the Transferor, the O/C Holder and the
Servicer a written reassignment in substantially the form of Exhibit B (the
“Reassignment”) and shall, without further action, transfer, assign, set over
and otherwise convey to the Servicer or its designee, effective as of the
Removal Date, without recourse, representation or warranty, all the right, title
and interest of the Trust in and to the Removed Receivables existing as of the
Removal Date and thereafter created, all Collections allocable or with respect
thereto, all monies due or to become due and all amounts received or receivable
with respect thereto, and all proceeds thereof.  In addition, the Owner Trustee,
on behalf of the Trust, shall execute such other documents and instruments of
transfer or assignment and take such other actions as shall reasonably be
requested by the Transferor or the Servicer to effect the conveyance of
Receivables pursuant to this subsection 2.08(a).

 

(b) On the 10th day of each calendar month (or, if such day is not a Business
Day, the

 

19

--------------------------------------------------------------------------------


 

next Business Day) (such date referred to in this subsection as the “Removal
Date”), the Trust shall automatically and without further action or
consideration, transfer, assign, set over and otherwise convey to the Servicer,
without recourse, representation or warranty, all right, title and interest of
the Trust in, to and under each Receivable relating to Accounts that have been
charged-off with respect to the prior Monthly Period (such Receivables being
referred to in this subsection as the “Removed Receivables”), all Collections
allocable or with respect thereto, all monies and amounts due or to become due
with respect thereto, and all proceeds thereof; provided that Recoveries of such
Removed Receivables shall be treated as Collections of Finance Charge
Receivables.  The Trust shall execute and deliver such instruments of transfer
and assignment (including any UCC termination statements), in each case without
recourse, as shall be reasonably requested by the Servicer to vest in the
Servicer or its designee all right, title and interest that the Trust had in
such Removed Receivables.

 

[END OF ARTICLE II]

 

20

--------------------------------------------------------------------------------


 

ARTICLE III

 

ADMINISTRATION AND SERVICING

OF RECEIVABLES

 

Section 3.01.          Acceptance of Appointment and Other Matters Relating to
the Servicer.

 

(a)           Beginning on the Closing Date, CompuCredit agrees to act as the
initial Servicer under this Agreement, and the Noteholders and the O/C Holder by
their acceptance of Notes and the O/C Certificate, respectively, consent to
CompuCredit acting as Servicer.

 

(b)           As agent for the Transferor and the Trust, the Servicer shall
service the Receivables, shall collect and deposit into the Collection Account
amounts received with respect to the Receivables and shall charge off as
uncollectible Receivables, all in accordance with its customary and usual
servicing procedures for servicing credit card receivables comparable to the
Receivables and in accordance with the Credit Card Guidelines.

 

(c)           As agent for the Transferor and the Trust, the Servicer shall have
full power and authority, acting alone or through any party properly designated
by it hereunder, to do any and all things in connection with such servicing and
administration which it may deem necessary or desirable.  Without limiting the
generality of the foregoing and subject to Section 7.01, the Servicer or its
designee is hereby authorized and empowered, unless such power is revoked by the
Indenture Trustee on account of the occurrence of a Servicer Default pursuant to
Section 7.01, (i) to instruct the Owner Trustee or the Note Administrator to
make withdrawals and payments from the Collection Account and any Series
Account, as set forth in this Agreement, the Indenture or any Indenture
Supplement, (ii) to take any action required or permitted under any Series
Enhancement, as set forth in this Agreement, the Indenture or any Indenture
Supplement, (iii) to execute and deliver, on behalf of the Trust, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
and, after the delinquency of any Receivable and to the extent permitted under
and in compliance with applicable Requirements of Law, to commence collection
proceedings with respect to such Receivable, (iv) to make any filings, reports,
notices, applications and registrations with, and to seek any consents or
authorizations from, the Securities and Exchange Commission and any state
securities authority on behalf of the Trust as may be necessary or advisable to
comply with any Federal or state securities or reporting requirements or other
laws or regulations and (v) to enforce on behalf of the Transferor, the Trust,
the Noteholders and the O/C Holder all rights and powers granted to the
Transferor under the Sale and Purchase Agreement or any Receivables Purchase
Agreement, including the institution of appropriate legal proceedings.  The
Owner Trustee, the Note Administrator and the Indenture Trustee upon written
request therefor shall furnish the Servicer with any documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

 

(d)           Neither the Servicer nor any Successor Servicer shall be obligated
to use separate servicing procedures, offices, employees or accounts for
servicing the Receivables from the procedures, offices, employees and accounts
used by the Servicer or such Successor Servicer, as the case may be, in
connection with servicing other credit card receivables.

 

(e)           The Servicer shall comply with and perform its servicing
obligations with respect to the Accounts and Receivables in accordance with the
Credit Card Agreements relating to the Accounts and the Credit Card Guidelines
and all applicable rules and regulations of MasterCard and VISA, except insofar
as any failure to so comply or perform would not materially and adversely affect
the Trust or the Noteholders.

 

21

--------------------------------------------------------------------------------


 

Section 3.02.          Servicing Compensation.

 

As full compensation for its servicing activities hereunder and as reimbursement
for any expense incurred by it in connection therewith, the Servicer shall be
entitled to receive a servicing fee (the “Servicing Fee”) with respect to each
Monthly Period beginning with the first Monthly Period, payable monthly on the
related Distribution Date, in an amount equal to one-twelfth of the product of
(a) the weighted average of the Servicing Fee Rates with respect to each
outstanding Series (based upon the Servicing Fee Rate for each Series and the
Invested Amount (or such other amount as specified in the related Indenture
Supplement) of such Series, in each case as of the last day of the prior Monthly
Period or, in the case of the first Monthly Period, as of the Closing Date) and
(b)(i) the sum of (A) the amount of Receivables on the first day of the Monthly
Period preceding such Distribution Date (or, in the case of the first Monthly
Period, the Closing Date) and (B) the amount of Receivables on the last day of
the Monthly Period preceding such Distribution Date divided by (ii) two.  The
share of the Servicing Fee allocable to a Series with respect to any Monthly
Period (the “Monthly Servicing Fee”) shall be determined in accordance with the
relevant Indenture Supplement.  The portion of the Servicing Fee with respect to
any Monthly Period not paid pursuant to the preceding sentence shall be paid by
the Holders of the Transferor Certificates on the related Distribution Date and
in no event shall the Trust, the O/C Holder, the Owner Trustee (as such or in
its individual capacity), the Indenture Trustee, the Note Administrator, the
Certificate Administrator, the Certificate Trustee, the Noteholders of any
Series or any Series Enhancer be liable for the share of the Servicing Fee with
respect to any Monthly Period to be paid by the Holders of the Transferor
Certificates.

 

Section 3.03.          Representations, Warranties and Covenants of the
Servicer.  The Servicer hereby makes, and any Successor Servicer by its
appointment hereunder shall make, with respect to itself, on each Closing Date
(and on the date of any such appointment, in the case of any Successor
Servicer), the following representations, warranties and covenants on which the
Trust and the Indenture Trustee shall be deemed to have relied in accepting the
Receivables in trust and in entering into the Indenture:

 

(a)           Organization and Good Standing.  The Servicer is a corporation or
limited liability company validly existing and in good standing under the
applicable law of the jurisdiction of its incorporation or organization, or is a
national bank duly organized and validly existing in good standing under the
laws of the United States, and has, in all material respects, full power and
authority to own its properties and conduct its credit card servicing business
as presently owned or conducted, and to execute, deliver and perform its
obligations under this Agreement.

 

(b)           Due Qualification.  The Servicer is duly qualified to do business
and is in good standing as a foreign corporation or other foreign entity (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in each jurisdiction in which the servicing of the Receivables
(including the underlying receivables) as required by this Agreement requires
such qualification except where the failure to so qualify or obtain licenses or
approvals would not have a material adverse effect on its ability to perform its
obligations as Servicer under this Agreement.

 

(c)           Due Authorization.  The execution, delivery, and performance of
this Agreement and the other agreements and instruments executed or to be
executed by the Servicer as contemplated hereby have been duly authorized by the
Servicer by all necessary action on the part of the Servicer.

 

(d)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally from time to time in effect or by general principles
of equity.

 

22

--------------------------------------------------------------------------------


 

(e)           No Conflict.  The execution and delivery of this Agreement by the
Servicer, and the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to the Servicer will not
conflict with, violate or result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
material default under, any indenture, contract, agreement, mortgage, deed of
trust or other instrument to which the Servicer is a party or by which it or its
properties are bound.

 

(f)            No Violation.  The execution and delivery of this Agreement by
the Servicer, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to the Servicer will not
conflict with or violate any Requirements of Law applicable to the Servicer in
any material respect.

 

(g)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer before any Governmental Authority seeking to prevent the consummation
of any of the transactions contemplated by this Agreement or seeking any
determination or ruling that, in the reasonable judgment of the Servicer, would
materially and adversely affect the performance by the Servicer of its
obligations under this Agreement.

 

(h)           Compliance with Requirements of Law.  The Servicer shall duly
satisfy all obligations on its part to be fulfilled hereunder in connection with
each Receivable (and the underlying receivable) and the related Account, if any,
and will maintain in effect all qualifications required under Requirements of
Law, and will comply in all material respects with all other Requirements of Law
in connection with servicing each Receivable and the related Account the failure
to comply with which would have an Adverse Effect.

 

(i)            No Rescission or Cancellation.  Subject to Section 3.09, the
Servicer shall not permit any rescission or cancellation of any Receivable (or
the underlying receivable) except in accordance with the Credit Card Guidelines
or as ordered by a court of competent jurisdiction or other Governmental
Authority.

 

(j)            Protection of Rights. The Servicer shall take no action which,
nor omit to take any action the omission of which, would substantially impair
the rights of the Trust, the Indenture Trustee or the Noteholders in any
Receivable (or the underlying receivable) or the related Account, if any, nor
shall it reschedule, revise or defer payments due on any Receivable except in
accordance with the Credit Card Guidelines.

 

(k)           Receivables Not To Be Evidenced by Promissory Notes.  Except in
connection with its enforcement or collection of an Account, the Servicer will
take no action to cause any Receivable to be evidenced by any instrument (as
defined in the UCC).

 

(l)            All Consents.  All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given by the Servicer in connection with the execution
and delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.

 

(m)          Interchange.  With respect to any Distribution Date, on or prior to
the immediately preceding Determination Date, the Servicer shall notify the
Transferor, the Note Administrator and the O/C Holder of the amount of
Interchange required to be included as Collections of Finance Charge Receivables
with respect to the related Monthly Period.  Not later than 1:00 p.m., New York
City time, on the related Transfer Date, the Servicer shall deposit, or cause to
be deposited, into the

 

23

--------------------------------------------------------------------------------


 

Collection Account, in immediately available funds, the amount of Interchange to
be so included as Collections of Finance Charge Receivables with respect to such
Monthly Period.

 

Notwithstanding anything in this Agreement to the contrary, but without limiting
its representations, warranties and covenants in this Section 3.03, the Servicer
makes no representation or warranty with respect to title to any Accounts or the
enforceability, collectibility or value of any Receivable.

 

Section 3.04.          Reports and Records for the Owner Trustee and the
Indenture Trustee.

 

(a)           Daily Records.  On each Business Day, the Servicer shall make or
cause to be made available at the office of the Servicer for inspection by the
Owner Trustee, the Note Administrator and the Indenture Trustee upon request a
record setting forth (i) the Collections in respect of Principal Receivables and
in respect of Finance Charge Receivables processed by the Processor and
delivered to the Servicer on the second preceding Business Day in respect of
each Account and (ii) the amount of Receivables as of the close of business on
the second preceding Business Day in each Account.  The Servicer shall, at all
times, maintain its computer files with respect to the Accounts in such a manner
so that the Accounts may be specifically identified and shall make available to
the Owner Trustee, the Note Administrator and the Indenture Trustee at the
office of the Servicer on any Business Day any computer programs necessary to
make such identification.  The Owner Trustee, the Note Administrator and the
Indenture Trustee shall enter into such reasonable confidentiality agreements as
the Servicer shall deem necessary to protect its interests and as are reasonably
acceptable in form and substance to the Owner Trustee, the Note Administrator
and the Indenture Trustee.

 

(b)           Statement to Noteholders.  On each Distribution Date, the Servicer
will provide to the Note Administrator the information (in electronic format
acceptable to the Note Administrator) necessary for the Note Administrator to
prepare, with respect to each outstanding Series, the Statement to Noteholders
setting forth certain information relating to the Trust and each Series,
substantially in the form set forth in the related Indenture Supplement.

 

Section 3.05.          Annual Certificate of Servicer.  The Servicer shall
deliver to the Owner Trustee, the Indenture Trustee, the Note Administrator and
each Rating Agency on or before June 30 of each calendar year, beginning with
June 30, 2003, an Officer’s Certificate substantially in the form of Exhibit A.

 

Section 3.06.          Annual Servicing Report of Independent Public
Accountants; Copies of Reports Available.

 

(a)           On or before June 30 of each calendar year, beginning with June
30, 2003, the Servicer shall cause a firm of nationally recognized independent
public accountants (selected by the Servicer and who may also render other
services to the Servicer or the Transferor or any Accounts Owner) to furnish a
report (addressed to the Indenture Trustee) to the Indenture Trustee, the Note
Administrator, the Transferor, the Servicer and each Rating Agency to the effect
that they have applied certain procedures agreed upon with the Servicer and
examined certain documents and records relating to the servicing of the
Receivables under this Agreement, the Indenture and each Indenture Supplement
for the prior calendar year and that, on the basis of such agreed-upon
procedures, nothing has come to the attention of such accountants that caused
them to believe that the servicing (including the allocation of Collections set
forth in Article VIII of the Indenture and in each Indenture Supplement) has not
been conducted in compliance with the terms and conditions set forth in
Article III, Article VIII of the Indenture and the applicable provisions of each
Indenture Supplement, except for such exceptions as they

 

24

--------------------------------------------------------------------------------


 

believe to be immaterial and such other exceptions as shall be set forth in such
statement.  Such report shall set forth the agreed-upon procedures performed.

 

(b)           On or before June 30 of each calendar year, beginning with June
30, 2003, the Servicer shall cause a firm of nationally recognized independent
public accountants (who may also render other services to the Servicer or
Transferor) to furnish a report to the Indenture Trustee, the Note
Administrator, the Transferor, the Servicer and each Rating Agency to the effect
that they have applied certain procedures agreed upon with the Servicer to
compare the mathematical calculations of certain amounts set forth in the
Servicer’s certificates delivered pursuant to subsection 3.04(b) during the
period covered by such report with the Servicer’s computer reports that were the
source of such amounts and that on the basis of such agreed-upon procedures and
comparison, such accountants are of the opinion that such amounts are in
agreement, except for such exceptions as they believe to be immaterial and such
other exceptions as shall be set forth in such statement.  Such report shall set
forth the agreed-upon procedures performed.

 

(c)           A copy of each certificate and report provided pursuant to
subsection 3.04(b), or Section 3.05 or 3.06, may be obtained by any Noteholder
or Note Owner from the Owner Trustee by a request in writing to the Owner
Trustee addressed to the Corporate Trust Office.

 

Section 3.07.          Tax Treatment.  Unless otherwise specified in the
Indenture or an Indenture Supplement with respect to a particular Series, the
Issuer has entered into this Agreement, and the Notes will be issued, with the
intention that, for federal, state and local income and franchise tax purposes,
(i) the Notes of each Series which are characterized as indebtedness at the time
of their issuance will qualify as indebtedness secured by the Receivables and
(ii) the Trust shall not be treated as an association or publicly traded
partnership taxable as a corporation.  The Transferor, by entering into this
Agreement, and each Noteholder, by the acceptance of any such Note (and each
Note Owner, by its acceptance of an interest in the applicable Note), agree to
treat such Notes for federal, state and local income and franchise tax purposes
as indebtedness of the Transferor.  Each Holder of such Note agrees that it will
cause any Note Owner acquiring an interest in a Note through it to comply with
this Agreement as to treatment of such Note as indebtedness under applicable tax
law, as described in this Section 3.07.  The parties hereto agree that they
shall not cause or permit the making, as applicable, of any election under
Treasury Regulation Section 301.7701-3 whereby the Trust or any portion thereof
would be treated as a corporation for federal income tax purposes and, except as
required by Section 6.12 of the Indenture, shall not file tax returns or obtain
any federal employer identification number for the Trust but shall treat the
Trust as a security device for federal income tax purposes.  The provisions of
this Agreement shall be construed in furtherance of the foregoing intended tax
treatment.

 

Section 3.08.          Notices to CompuCredit.  In the event that CompuCredit is
no longer acting as Servicer, any Successor Servicer shall deliver or make
available to CompuCredit each certificate and report required to be provided
thereafter pursuant to subsection 3.04(b) and Sections 3.05 and 3.06.

 

Section 3.09.          Adjustments.

 

(a)           If the Servicer or the Accounts Owner adjusts downward the amount
of any Receivable because of a rebate, refund, unauthorized charge or billing
error to a cardholder, or because such Receivable was created in respect of
merchandise which was refused or returned by a cardholder, then, in any such
case, any amount required herein or in the Indenture or any Indenture Supplement
to be calculated by reference to the amount of Receivables, will be reduced by
the amount of the adjustment.  Similarly, the amount of Receivables used to
calculate any amount required herein or in any Indenture Supplement to be
calculated by reference to the amount of Receivables will be reduced by the
principal amount of any Receivable which was discovered as having been created
through a fraudulent or

 

25

--------------------------------------------------------------------------------


 

counterfeit charge or with respect to which the covenant contained in subsection
2.06(b) was breached.  Any adjustment required pursuant to either of the two
preceding sentences shall be made on or prior to the end of the Monthly Period
in which such adjustment obligation arises.

 

(b)           If (i) the Servicer makes a deposit into the Collection Account in
respect of a Collection of a Receivable and such Collection was received by the
Servicer in the form of a check which is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Collection and
deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake.  Any Receivable in respect of which a dishonored check is received
shall be deemed not to have been paid.  Notwithstanding the first two sentences
of this paragraph, adjustments made pursuant to this Section 3.09 shall not
require any change in any report previously delivered pursuant to subsection
3.04(a).

 

(c)           Any payments received by the Accounts Owner with respect to
refused or returned merchandise shall, to the extent the related Principal
Receivable has been purchased from the Accounts Owner and conveyed to the Trust,
be paid to the Servicer and deposited in the Collection Account and treated as
Collections of Principal Receivables.

 

[END OF ARTICLE III]

 

26

--------------------------------------------------------------------------------


 

ARTICLE IV

 

OTHER MATTERS RELATING TO THE TRANSFEROR

 

Section 4.01.          Liability of the Transferor.  The Transferor shall be
liable for all obligations, covenants, representations and warranties of the
Transferor arising under or related to this Agreement.  The Transferor shall be
liable only to the extent of the obligations specifically undertaken by it in
its capacity as Transferor.

 

Section 4.02.          Merger or Consolidation of, or Assumption of the
Obligations of, the Transferor.

 

(a)           The Transferor shall not dissolve, liquidate, consolidate with or
merge into any other corporation or convey, transfer or sell its properties and
assets substantially as an entirety to any Person unless:

 

(i)            (x) the corporation formed by such consolidation or into which
the Transferor is merged or the Person which acquires by conveyance, transfer or
sale the properties and assets of the Transferor substantially as an entirety
shall be, if the Transferor is not the surviving entity, organized and existing
under the laws of the United States of America or any state or the District of
Columbia, and shall be a savings association, a national banking association, a
bank or other entity which is not eligible to be a debtor in a case under Title
11 of the United States Code or shall be a special purpose corporation or other
special purpose entity whose powers and activities are limited to substantially
the same degree as provided in the organizational documents of PACCT, LLC and,
if the Transferor is not the surviving entity, shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Owner Trustee, the
Indenture Trustee and the Servicer, in form reasonably satisfactory to the Owner
Trustee, the Indenture Trustee and the Servicer, the performance of every
covenant and obligation of the Transferor hereunder; and (y) the Transferor or
the surviving entity, as the case may be, has delivered to the Owner Trustee,
the Indenture Trustee and the Servicer (with a copy to each Rating Agency) an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger, conveyance, transfer or sale and such supplemental
agreement comply with this Section, that such supplemental agreement is a valid
and binding obligation of such surviving entity enforceable against such
surviving entity in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally from time to time in
effect or general principles of equity, and that all conditions precedent herein
provided for relating to such transaction have been complied with;

 

(ii)           the Rating Agency Condition shall have been satisfied with
respect to such consolidation, merger, conveyance or transfer; and

 

(iii)          the Transferor shall have delivered to the Owner Trustee, the
Indenture Trustee, the Note Administrator and each Rating Agency a Tax Opinion,
dated the date of such consolidation, merger, conveyance or transfer, with
respect thereto.

 

(b)           Except as permitted by subsection 2.06(c), the obligations, rights
or any part thereof of the Transferor hereunder shall not be assignable nor
shall any Person succeed to such obligations or rights of the Transferor
hereunder except (i) for conveyances, mergers, consolidations, assumptions,
sales or transfers in accordance with the provisions of the foregoing paragraph
and (ii) for conveyances, mergers, consolidations, assumptions, sales or
transfers to other entities (1) which the

 

27

--------------------------------------------------------------------------------


 

Transferor, the O/C Holder and the Servicer determine will not result in an
Adverse Effect, (2) which meet the requirements of clauses (ii) and (iii) of the
preceding paragraph and (3) for which such purchaser, transferee, pledgee or
entity shall expressly assume, in an agreement supplemental hereto, executed and
delivered to the Owner Trustee, the O/C Holder, the Servicer, the Note
Administrator and the Indenture Trustee in writing in form satisfactory to the
Owner Trustee, the O/C Holder, the Servicer, the Note Administrator and the
Indenture Trustee, the performance of every covenant and obligation of the
Transferor thereby conveyed.

 

Section 4.03.          Limitations on Liability of the Transferor.  Subject to
Section 4.01, neither the Transferor nor any of the directors, officers,
employees, incorporators or agents of the Transferor acting in such capacities
shall be under any liability to the Trust, the Owner Trustee, the Note
Administrator, the Indenture Trustee, the Noteholders, the O/C Holder, any
Series Enhancer or any other Person for any action taken, or for refraining from
the taking of any action, in good faith in such capacities pursuant to this
Agreement, it being expressly understood that such liability is expressly waived
and released as a condition of, and consideration for, the execution of this
Agreement, the Indenture and any Indenture Supplement and the issuance of the
Notes; provided, however, that this provision shall not protect any Transferor
or any such Person against any liability which would otherwise be imposed by
reason of willful misfeasance, bad faith or gross negligence in the performance
of duties or by reason of reckless disregard of obligations and duties
hereunder.  The Transferor and any director, officer, employee or agent of the
Transferor may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person (other than the Transferor)
respecting any matters arising hereunder.

 

[END OF ARTICLE IV]

 

28

--------------------------------------------------------------------------------


 

ARTICLE V

 

OTHER MATTERS RELATING TO THE SERVICER

 

Section 5.01.          Liability of the Servicer.  The Servicer shall be liable
under this Agreement only to the extent of the obligations specifically
undertaken by the Servicer in its capacity as Servicer.

 

Section 5.02.          Merger or Consolidation of, or Assumption of the
Obligations of, the Servicer.  The Servicer shall not consolidate with or merge
into any other corporation or convey, transfer or sell its properties and assets
substantially as an entirety to any Person, unless:

 

(a)           (i)            the corporation formed by such consolidation or
into which the Servicer is merged or the Person which acquires by conveyance,
transfer or sale the properties and assets of the Servicer substantially as an
entirety shall be, if the Servicer is not the surviving entity, a corporation or
a national banking association organized and existing under the laws of the
United States of America or any state or the District of Columbia, and, if the
Servicer is not the surviving entity, such corporation shall expressly assume,
by an agreement supplemental hereto, executed and delivered to the Owner
Trustee, the Note Administrator and the Indenture Trustee, in form satisfactory
to the Owner Trustee, the Note Administrator and the Indenture Trustee, the
performance of every covenant and obligation of the Servicer hereunder and under
any other Transaction Document to which the Servicer is a party;

 

(ii)           the Servicer has delivered to the Owner Trustee, the Note
Administrator and the Indenture Trustee an Officer’s Certificate and an Opinion
of Counsel each stating that such consolidation, merger, conveyance, transfer or
sale complies with this Section 5.02 and that all conditions precedent herein
provided for relating to such transaction have been complied with; and

 

(iii)          the Rating Agency Condition shall have been satisfied with
respect to such consolidation, merger, transfer or sale; and

 

(b)           the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be an
Eligible Servicer.

 

Section 5.03.          Limitation on Liability of the Servicer and Others. 
Subject to Section 5.04, neither the Servicer nor any of the directors,
officers, employees or agents of the Servicer in its capacity as Servicer shall
be under any liability to the Trust, the Owner Trustee, the Indenture Trustee,
the Certificate Administrator, the Certificate Trustee, the Note Administrator,
the Noteholders, the O/C Holder, any Series Enhancer or any other Person for any
action taken, or for refraining from the taking of any action, in good faith in
its capacity as Servicer pursuant to this Agreement; provided, however, that
this provision shall not protect the Servicer or any such Person against any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.  The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
(other than the Servicer) respecting any matters arising hereunder.  The
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action which is not incidental to its duties as Servicer in accordance
with this Agreement and which in its reasonable judgment may involve it in any
expense or liability.  The Servicer may, but shall not be obligated to,
undertake any such legal action which it may deem necessary or desirable for

 

29

--------------------------------------------------------------------------------


 

the benefit of the Noteholders with respect to this Agreement and the rights and
duties of the parties hereto and the interests of the Noteholders hereunder.

 

Section 5.04.          Servicer Indemnification of the Trust.  The Servicer
shall indemnify and hold harmless the Trust and its directors, officers,
employees and agents from and against any and all loss, liability, claim,
expense, damage or injury suffered or sustained by reason of the Servicer’s
willful misfeasance, bad faith or negligence in the performance of its duties
under this Agreement, or by reason of reckless disregard of its obligations and
duties under this Agreement, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any action, Proceeding or claim; provided, however, that the
Servicer shall not indemnify the Trust, any Noteholders or the O/C Holder as to
any losses, claims or damages incurred by any of them in their capacities as
investors, including without limitation losses incurred as a result of Defaulted
Receivables.  Indemnification pursuant to this Section 5.04 shall not be payable
from the Trust Assets.  The Servicer’s obligations under this Section 5.04 shall
survive the termination of this Agreement or the Trust or the earlier removal or
resignation of the Owner Trustee or the Indenture Trustee, as applicable.

 

Section 5.05.          Resignation of the Servicer.  The Servicer shall not
resign from the obligations and duties hereby imposed on it except (a) upon
determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
the Servicer could take to make the performance of its duties hereunder
permissible under applicable law or (b) upon the assumption, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee, the Note
Administrator, the Transferor and the Indenture Trustee, in form reasonably
satisfactory to the Owner Trustee, the Note Administrator, the Transferor and
the Indenture Trustee, of the obligations and duties of the Servicer hereunder
by any of its Affiliates that is a direct or indirect wholly owned subsidiary of
CompuCredit or by any entity the appointment of which shall have satisfied the
Rating Agency Condition and, in either case, qualifies as an Eligible Servicer;
provided, however, the Note Administrator shall have no obligation whatsoever to
assume the obligations and duties of the Servicer hereunder pursuant to this
Section 5.05(b) unless the Note Administrator expressly agrees in writing to do
so.  Any determination permitting the resignation of the Servicer shall be
evidenced as to clause (a) above by an Opinion of Counsel to such effect
delivered to the Owner Trustee, the Note Administrator and the Indenture
Trustee.  No resignation shall become effective until the Note Administrator or
a Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 7.02 hereof.  If within 120 days of the
date of the determination that the Servicer may no longer act as Servicer under
clause (a) above the Note Administrator, on behalf of the Indenture Trustee, is
unable to appoint a Successor Servicer, the Note Administrator shall serve as
Successor Servicer.  Notwithstanding the foregoing, if the Note Administrator is
legally unable so to act, the Note Administrator, on behalf of the Indenture
Trustee, shall petition a court of competent jurisdiction to appoint any
established institution qualifying as an Eligible Servicer as the Successor
Servicer hereunder.  The Trust shall give prompt notice to each Rating Agency
and each Series Enhancer upon the appointment of a Successor Servicer. 
Notwithstanding anything in this Agreement to the contrary, CompuCredit may
assign part or all of its obligations and duties as Servicer under this
Agreement to an Affiliate of CompuCredit so long as CompuCredit shall have fully
guaranteed the performance of such obligations and duties under this Agreement,
subject to Section 5.01 above.

 

Section 5.06.          Access to Certain Documentation and Information Regarding
the Receivables.  The Servicer shall provide to the Owner Trustee, the Note
Administrator and the Indenture Trustee access to the documentation regarding
the Accounts and the Receivables in such cases where the Owner Trustee or the
Indenture Trustee, as applicable, is required in connection with the enforcement
of the rights of Noteholders or by applicable statutes or regulations to review
such documentation, such access being afforded without charge but only (a) upon
reasonable request, (b) during normal business hours, (c) subject to the
Servicer’s normal security and confidentiality procedures and (d) at reasonably

 

30

--------------------------------------------------------------------------------


 

accessible offices in the continental United States designated by the Servicer. 
Nothing in this Section shall derogate from the obligation of the Transferor,
the Owner Trustee, the Indenture Trustee, the Note Administrator, the O/C Holder
and the Servicer to observe any applicable law prohibiting disclosure of
information regarding the Obligors and the failure of the Servicer to provide
access as provided in this Section as a result of such obligation shall not
constitute a breach of this Section.

 

Section 5.07.          Delegation of Duties.  In the ordinary course of
business, the Servicer may at any time delegate its duties hereunder with
respect to the Accounts and the Receivables to any Person that agrees to conduct
such duties in accordance with the Credit Card Guidelines and this Agreement. 
Such delegation shall not relieve the Servicer of its liability and
responsibility with respect to such duties, and shall not constitute a
resignation within the meaning of Section 5.05.

 

Section 5.08.          Examination of Records.  The Servicer shall indicate
generally in their computer files or other records that the Receivables arising
in the Accounts have been conveyed to the Trust, pursuant to this Agreement. 
The Servicer shall, prior to the sale or transfer to a third party of any
receivable held in its custody, examine its computer records and other records
to determine that such receivable is not, and does not include, a Receivable.

 

Section 5.09.          Removal of CompuCredit under Credit Card Service and
Administration Agreement.  If CSG, LLC terminates CompuCredit for cause or
following a termination event under the Credit Card Service and Administration
Agreement, CSG, LLC may cause the O/C Holder to remove CompuCredit as Servicer
under this Agreement; provided, however, that no removal shall become effective
until a Successor Servicer shall have assumed the responsibilities and
obligations of CompuCredit as Servicer in accordance with Section 7.02 hereof. 
Upon the occurrence of a termination event under the Credit Card Service and
Administration Agreement, CSG, LLC shall cause the O/C Holder to provide written
notice of such termination event to the Indenture Trustee, the Transferor and
the Note Administrator.

 

[END OF ARTICLE V]

 

31

--------------------------------------------------------------------------------


 

ARTICLE VI

 

[Reserved].

 

[END OF ARTICLE VI]

 

32

--------------------------------------------------------------------------------


 

ARTICLE VII

 

SERVICER DEFAULTS

 

Section 7.01.          Servicer Defaults.  If any one of the following events (a
“Servicer Default”) shall occur and be continuing:

 

(a)           any failure by the Servicer to make any required payment, transfer
or deposit under the terms of this Agreement, the Indenture or any Indenture
Supplement, or to give instructions or notice to the Note Administrator to make
such payment, transfer or deposit, which failure continues unremedied for a
period of five (5) Business Days following receipt by the Servicer of written
notice of such failure from the Transferor, the O/C Holder, the Note
Administrator or the Indenture Trustee or after the Servicer obtains Knowledge
of such failure;

 

(b)           failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement which has an Adverse Effect and which continues unremedied for
a period of sixty (60) days after the date on which notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Owner Trustee, the Indenture Trustee or the O/C Holder, or to the Servicer, the
Owner Trustee, the Indenture Trustee and the O/C Holder by Holders of Notes
evidencing not less than 10% of the aggregate unpaid principal amount of all
Notes (or, with respect to any such failure that does not relate to all Series,
10% of the aggregate unpaid principal amount of all Series to which such failure
relates);

 

(c)           any representation, warranty or certification made by the Servicer
in this Agreement or in any certificate delivered pursuant to this Agreement
shall prove to have been incorrect when made, which has an Adverse Effect on the
rights of the Noteholders of any Series (which determination shall be made
without regard to whether funds are then available pursuant to any Series
Enhancement) and which Adverse Effect continues for a period of ninety (90) days
after the date on which notice thereof, requiring the same to be remedied, shall
have been given to the Servicer by the Owner Trustee or the Indenture Trustee,
or to the Servicer, the Owner Trustee and the Indenture Trustee by the Holders
of Notes evidencing not less than 10% of the aggregate unpaid principal amount
of all Notes (or, with respect to any such representation, warranty or
certification that does not relate to all Series, 10% of the aggregate unpaid
principal amount of all Series to which such representation, warranty or
certification relates); or

 

(d)           the Servicer shall consent to the appointment of a bankruptcy
trustee or conservator or receiver or liquidator in any bankruptcy proceeding or
other insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to the Servicer or of or relating to all or
substantially all its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a bankruptcy trustee or a conservator or receiver or liquidator in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or the winding-up or liquidation of its
affairs, shall have been entered against the Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of ninety
(90) days; or the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make any assignment
for the benefit of its creditors or voluntarily suspend payment of its
obligations.

 

Then, in the event of any Servicer Default, so long as the Servicer Default
shall not have been remedied, the Indenture Trustee or the Holders of Notes
evidencing more than 50% of the aggregate unpaid principal amount of all Notes,
or, if all the Notes of a Series have been paid in full, the O/C

 

33

--------------------------------------------------------------------------------


 

Holder, by notice then given to the Servicer, the O/C Holder, the Note
Administrator, the Certificate Trustee, the Certificate Administrator and the
Owner Trustee (and to the Indenture Trustee if given by the Noteholders) (a
“Termination Notice”), may terminate all but not less than all the rights and
obligations of the Servicer as Servicer under this Agreement.

 

After receipt by the Servicer of a Termination Notice, and on the date that a
Successor Servicer is appointed by the Note Administrator, on behalf of the
Indenture Trustee pursuant to Section 7.02, all authority and power of the
Servicer under this Agreement shall pass to and be vested in the Successor
Servicer (a “Service Transfer”); and, without limitation, the Note Administrator
and the Indenture Trustee are hereby authorized and empowered (upon the failure
of the Servicer to cooperate) to execute and deliver, on behalf of the Servicer,
as attorney-in-fact or otherwise, all documents and other instruments necessary
or appropriate to effect the Service Transfer that are prepared by and at the
expense of the Servicer.  The Servicer agrees to cooperate with the Indenture
Trustee, the Note Administrator and such Successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer to conduct
servicing hereunder, including the transfer to such Successor Servicer of all
authority of the Servicer to service the Receivables provided for under this
Agreement, including all authority over all Collections which shall on the date
of transfer be held by the Servicer for deposit, or which have been deposited by
the Servicer, in the Collection Account, or which shall thereafter be received
with respect to the Receivables, and in assisting the Successor Servicer.  The
Servicer shall within twenty (20) Business Days transfer its electronic records
relating to the Receivables to the Successor Servicer in such electronic form as
the Successor Servicer may reasonably request and shall promptly transfer to the
Successor Servicer all other records, correspondence and documents necessary for
the continued servicing of the Receivables in the manner and at such times as
the Successor Servicer shall reasonably request.  Any and all costs incurred in
connection with the transfer of servicing shall be included as Program
Expenses.  To the extent that compliance with this Section shall require the
Servicer to disclose to the Successor Servicer information of any kind which the
Servicer deems to be confidential, the Successor Servicer shall be required to
enter into such customary licensing and confidentiality agreements as the
Servicer shall deem reasonably necessary to protect its interests.

 

Notwithstanding the foregoing, a delay in or failure of performance referred to
in paragraphs (a), (b) and (c) above after the applicable grace period, if any,
as a consequence of an act of God, fire, explosion, terrorism, widespread or
continued public utility failure, major accident, flood, embargo, war, nuclear
disaster, riot, labor dispute, termination or interruption of service from third
party vendors whose services are material to the performance by the Servicer of
its obligations under this Agreement, earthquake, severe weather or failures of
the Federal Reserve Bank shall not constitute a Servicer Default during the
period of such disability.  In the event of any such force majeure occurrence as
set forth in this paragraph, the Servicer shall use commercially reasonable
efforts to meet its obligations under this Agreement.  In the case of any such
occurrence, the Servicer shall promptly and in writing advise the Indenture
Trustee, the Note Administrator, the Certificate Trustee, the Certificate
Administrator, the Owner Trustee, the Transferor, the O/C Holder and any Series
Enhancer if it is unable to perform due to a force majeure event, the expected
duration of such inability to perform and of any developments (or changes
therein) that appear likely to affect the ability of the Servicer to perform any
of its obligations hereunder in whole or in part.

 

Section 7.02.          Note Administrator To Act; Appointment of Successor.

 

(a)           On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 7.01, the Servicer shall continue to perform all servicing
functions under this Agreement and shall continue to be paid therefor until the
date specified in the Termination Notice or otherwise specified by the Indenture
Trustee or until a date mutually agreed upon by the Servicer and the Indenture
Trustee.  The Note Administrator, on behalf of the Indenture Trustee, shall as
promptly as possible after the giving of a

 

34

--------------------------------------------------------------------------------


 

Termination Notice appoint an Eligible Servicer as a successor servicer (the
“Successor Servicer”), and such Successor Servicer shall accept its appointment
by a written assumption in a form reasonably acceptable to the Note
Administrator and the Indenture Trustee.  In the event that a Successor Servicer
has not been appointed or has not accepted its appointment at the time when the
Servicer ceases to act as Servicer pursuant to Section 5.05(a) or this Section
7.02(a), the Note Administrator without further action shall automatically be
appointed the Successor Servicer; provided, however, that this shall not be
construed as permitting a Servicer resignation except for the limited reasons
set forth in Section 5.05.  The Note Administrator may delegate any of its
servicing obligations to an Affiliate or agent in accordance with subsection
3.01(b) and Section 5.07.  Notwithstanding the foregoing, if the Note
Administrator is legally unable to so act, the Note Administrator, on behalf of
the Indenture Trustee, shall petition at the expense of the O/C Holder a court
of competent jurisdiction to appoint any established institution qualifying as
an Eligible Servicer as the Successor Servicer hereunder.  The Note
Administrator shall give prompt notice to each Rating Agency and each Series
Enhancer upon the appointment of a Successor Servicer.

 

(b)           Upon its appointment, the Successor Servicer shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer and the outgoing Servicer shall be
relieved of any further obligations hereunder, except for its indemnification
obligations, if any, under Article V.

 

(c)           In connection with any Termination Notice, the Note Administrator,
on behalf of the Indenture Trustee, will review any bids which it obtains from
Eligible Servicers and shall be permitted to appoint any Eligible Servicer
submitting such a bid as a Successor Servicer for servicing compensation not in
excess of the aggregate Servicing Fees for all Series plus the sum of the
amounts with respect to each Series and with respect to each Distribution Date
equal to any Collections of Finance Charge Receivables allocable to Noteholders
of such Series which are payable to the O/C Holder after payment of all amounts
owing to the Noteholders of such Series with respect to such Distribution Date
or required to be deposited in the applicable Series Accounts with respect to
such Distribution Date and any amounts required to be paid to any Series
Enhancer for such Series with respect to such Distribution Date pursuant to the
terms of any Enhancement Agreement; provided, however, that the Transferor shall
be responsible for any Servicing Fees not otherwise allocable to any Series. 
The Note Administrator will be entitled to obtain, at the expense of the Master
Trust from amounts held in the Collection Account, and rely on the determination
of an investment banking firm in connection with the solicitation and evaluation
of any such bids and the consummation of such sale.

 

(d)           All authority and power granted to the Servicer under this
Agreement shall automatically cease and terminate upon termination of the Trust
pursuant to Section 8.01 of the Trust Agreement, and shall pass to and be vested
in the O/C Holder and, without limitation, the O/C Holder is hereby authorized
and empowered to execute and deliver (or cause to be executed and delivered), on
behalf of the Servicer, as attorney-in-fact or otherwise, all documents and
other instruments, and to do and accomplish (or cause to be done and
accomplished) all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights.  The Servicer agrees to cooperate
with the O/C Holder in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing of the Receivables.  The Servicer
shall transfer its electronic records relating to the Receivables to the O/C
Holder or its designee in such electronic form as it may reasonably request and
shall transfer all other records, correspondence and documents to it in the
manner and at such times as it shall reasonably request.  To the extent that
compliance with this Section shall require the Servicer to disclose to the O/C
Holder or its designee information of any kind which the Servicer deems to be
confidential, the O/C

 

35

--------------------------------------------------------------------------------


 

Holder and, if applicable, its designee, shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
necessary to protect its interests.

 

(e)           The Successor Servicer will not be responsible for delays
attributable to the Servicer’s failure to deliver information, defects in the
information supplied by the Servicer or other circumstances beyond the control
of the Successor Servicer.

 

The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as deemed necessary by the
Successor Servicer at such time): (i) microfiche loan documentation, (ii)
servicing system tapes, (iii) Receivable payment history, (iv) collections
history and (v) the trial balances, as of the close of business on the day
immediately preceding conversion to the Successor Servicer, reflecting all
applicable Receivable information.

 

The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information.  The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Indenture Trustee or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Receivable with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Receivable.

 

If the Note Administrator or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to the
benefits of (and subject to the provisions of) Section 5.07 concerning
delegation of duties to subservicers

 

Section 7.03.          Notification to Noteholders.  Within two (2) Business
Days after the Servicer becomes aware of any Servicer Default, the Servicer
shall give notice thereof to the Owner Trustee, the Indenture Trustee, the
Transferor, the O/C Holder, the Note Administrator, each Rating Agency and each
Series Enhancer and the Indenture Trustee shall give notice to the Noteholders. 
Upon any termination or appointment of a Successor Servicer pursuant to this
Article, the Indenture Trustee shall give prompt notice thereof to the
Noteholders.

 

[END OF ARTICLE VII]

 

36

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION

 

Section 8.01.          Termination of Agreement.  This Agreement and the
respective obligations and responsibilities of the Trust, the Transferor and the
Servicer under this Agreement shall terminate on the Trust Termination Date,
except for the indemnification, if any, of the Servicer under Article V.

 

[END OF ARTICLE VIII]

 

37

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01.          Amendment; Waiver of Past Defaults.

 

(a)           This Agreement may be amended by the parties hereto from time to
time prior to, or in connection with, the issuance of the first Series of Notes
hereunder without the requirement of any consents or the satisfaction of any
conditions set forth below.  This Agreement may be amended from time to time by
the Servicer, the Transferor, acting on the instruction of the O/C Holder and
the Trust, by a written instrument signed by each of them, without the consent
of the Indenture Trustee, the Note Administrator or any of the Noteholders;
provided that (1) the O/C Holder shall have delivered to the Indenture Trustee,
the Note Administrator and the Owner Trustee an Officer’s Certificate, dated the
date of any such amendment, stating that such O/C Holder reasonably believes
that such amendment will not have an Adverse Effect and (2) the Rating Agency
Condition shall have been satisfied with respect to any such amendment. 
Additionally, notwithstanding the preceding sentence, this Agreement will be
amended by the Servicer and the Trust at the direction of the Transferor, acting
at the direction of the O/C Holder, without the consent of the Indenture
Trustee, the Note Administrator or any of the Noteholders or Series Enhancers to
add, modify or eliminate such provisions as may be necessary or advisable in
order (i) to enable all or a portion of the Trust (a) to qualify as, and to
permit an election to be made to cause the Trust to be treated as, a “financial
asset securitization investment trust” as described in the provisions of Section
860L of the Code or (b) to avoid the imposition of state or local income or
franchise taxes imposed on the Trust’s property or its income or (ii) to allow
the transfer of Receivables to the Trust as contemplated in this Agreement to
qualify for sale treatment under GAAP or to allow the Trust to qualify as a
qualified special purpose entity under FASB Statement No. 140; provided,
however, that (1) the O/C Holder delivers to the Indenture Trustee, the Note
Administrator and the Owner Trustee a Tax Opinion and an Officer’s Certificate
to the effect that the proposed amendments meet the requirements set forth in
this subsection, (2) the Rating Agency Condition shall have been satisfied with
respect to any such amendment and (3) such amendment does not affect the rights,
duties or obligations of the Indenture Trustee, the Note Administrator or the
Owner Trustee hereunder.

 

(b)           This Agreement may also be amended from time to time by the
Servicer, the Transferor, acting at the direction of the O/C Holder, and the
Trust, with the consent of the Holders of Notes evidencing not less than 50% of
the aggregate unpaid principal amount of the Notes of all affected Series for
which the O/C Holder has not delivered an Officer’s Certificate stating that
there is no Adverse Effect, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders; provided, however,
that no such amendment shall (i) reduce in any manner the amount of or delay the
timing of any distributions (changes in Redemption Events or Events of Default
that decrease the likelihood of the occurrence thereof shall not be considered
delays in the timing of distributions for purposes of this clause) to be made to
Noteholders or deposits of amounts to be so distributed or the amount available
under any Series Enhancement without the consent of each affected Noteholder,
(ii) change the definition of or the manner of calculating the interest of any
Noteholder without the consent of each affected Noteholder, (iii) reduce the
aforesaid percentage required to consent to any such amendment without the
consent of each Noteholder or (iv) adversely affect the rating of any Series or
Class by each Rating Agency without the consent of the Holders of Notes of such
Series or Class evidencing not less than 50% of the aggregate unpaid principal
amount of the Notes of such Series or Class.

 

(c)           Promptly after the execution of any such amendment or consent
(other than an amendment pursuant to paragraph (a)), the Trust shall furnish
notification of the substance of such amendment to the Indenture Trustee, the
Note Administrator and each Noteholder, and the Servicer shall

 

38

--------------------------------------------------------------------------------


 

furnish notification of the substance of such amendment to each Rating Agency
and each Series Enhancer.

 

(d)           It shall not be necessary for the consent of Noteholders under
this Section 9.01 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Indenture Trustee may prescribe.

 

(e)           Notwithstanding anything in this Section 9.01 to the contrary, no
amendment may be made to this Agreement which would adversely affect in any
material respect the interests of any Series Enhancer without the consent of
such Series Enhancer.

 

(f)            Any Indenture Supplement executed in accordance with the
provisions of Article X of the Indenture shall not be considered an amendment of
this Agreement for the purposes of this Section 9.01.

 

(g)           The Holders of Notes evidencing more than 50% of the aggregate
unpaid principal amount of the Notes of each Series or, with respect to any
Series with two or more Classes, of each Class (or, with respect to any default
that does not relate to all Series, 50% of the aggregate unpaid principal amount
of the Notes of each Series to which such default relates or, with respect to
any such Series with two or more Classes, of each Class) may, on behalf of all
Noteholders, waive any default by the Transferor or the Servicer in the
performance of their obligations hereunder and its consequences, except the
failure to make any distributions required to be made to Noteholders or to make
any required deposits of any amounts to be so distributed.  Upon any such waiver
of a past default, such default shall cease to exist, and any default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement.  No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived. 
Promptly after any such waiver of a past default, the Servicer shall furnish
notification of the substance of such waiver to each Rating Agency.

 

(h)           Each of the Indenture Trustee, the Note Administrator and the
Owner Trustee may, but shall not be obligated to, enter into any amendment which
affects their respective rights, duties, benefits, protections, privileges or
immunities under this Agreement or otherwise.  In connection with the execution
of any amendment hereunder, each of the Owner Trustee, the Indenture Trustee and
the Note Administrator shall be entitled to receive the Opinion of Counsel
described in subsection 9.02(d).

 

(i)            Notes held by the Transferor or any of its agents or affiliates
will not be considered in the determination of (i) whether the requisite
percentage of Notes Outstanding has been obtained in support of any amendment
under this Section 9.01 and (ii) the amount of Notes Outstanding in connection
with the calculation of such requisite percentage.

 

Section 9.02.          Protection of Right, Title and Interest to Trust Assets.

 

(a)           The Transferor, acting at the direction of the O/C Holder, shall
cause this Agreement, all amendments and supplements hereto and all financing
statements and continuation statements and any other necessary documents
covering the Indenture Trustee’s and the Trust’s right, title and interest to
the Trust Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title and
interest of the Indenture Trustee, Noteholders and the Trust hereunder to all
property comprising the Trust Assets.  The O/C Holder shall deliver to the Owner
Trustee and Indenture Trustee file-stamped copies of, or filing receipts for,
any document recorded, registered or

 

39

--------------------------------------------------------------------------------


 

filed as provided above, as soon as available following such recording,
registration or filing.  The O/C Holder shall cooperate fully with the Servicer
in connection with the obligations set forth above and will execute any and all
documents reasonably required to fulfill the intent of this paragraph.

 

(b)           Within thirty (30) days after any Transferor makes any change in
its name, identity or corporate structure which would make any financing
statement or continuation statement filed in accordance with paragraph (a)
seriously misleading within the meaning of Section 9-506 (or any comparable
provision) of the UCC, the Transferor shall give the Owner Trustee, the O/C
Holder, the Note Administrator and the Indenture Trustee notice of any such
change and the O/C Holder shall file such financing statements or amendments as
may be necessary to continue the perfection of the Trust’s security interest or
ownership interest in the Receivables and the proceeds thereof.

 

(c)           The Transferor shall give the Owner Trustee, the Note
Administrator and the Indenture Trustee prompt notice of any relocation of its
chief executive office or any change in the jurisdiction under whose laws it is
organized and whether, as a result of such relocation or change, the applicable
provisions of the UCC would require the filing of any amendment of any
previously filed financing or continuation statement or of any new financing
statement and shall file such financing statements or amendments as may be
necessary to perfect or to continue the perfection of the Trust’s security
interest in the Receivables and the proceeds thereof.  The Transferor shall at
all times maintain its chief executive offices within the United States and
shall at all times be organized under the laws of a jurisdiction located within
the United States.

 

(d)           The O/C Holder shall deliver to the Owner Trustee, the Indenture
Trustee, the Note Administrator and each Rating Agency (i) upon the execution
and delivery of each amendment of this Agreement, an Opinion of Counsel to the
effect specified in Exhibit C-1; and (ii)  on or before June 30 of each year,
beginning with June 30, 2003, an Opinion of Counsel substantially in the form of
Exhibit C-2.  In addition, the O/C Holder shall deliver to Moody’s (so long as
Moody’s is a Rating Agency) on or before June 30 of each year, beginning with
June 30, 2003, an Opinion of Counsel substantially in the form of Exhibit C-3.

 

Section 9.03.          GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 9.04.          Notices; Payments.

 

(a)           All demands, notices, instructions, directions and communications
(collectively, “Notices”) under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered, mailed by registered
mail, return receipt requested, or sent by facsimile transmission (i) in the
case of the Transferor, to PACCT, LLC, c/o Providian Financial Corporation, 201
Mission Street, San Francisco, California 94105, Attention: Chief Financial
Officer, (ii) in the case of the Servicer, to CompuCredit Corporation, 245
Perimeter Center Parkway, Suite 600, Atlanta, Georgia, 30346,  Attention:
General Counsel, (iii) in the case of the Trust or the Owner Trustee, to
Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration,
(iv) in the case of the Rating Agency for a particular Series, the address, if
any, specified in the Indenture Supplement relating to such Series, and (v) to
any other Person as specified in the Indenture or any Indenture Supplement; or,
as to each party, at such other address or facsimile number as shall be
designated by such party in a written notice to each other party.

 

40

--------------------------------------------------------------------------------


 

(b)           Any Notice required or permitted to be given to a Holder of
Registered Notes shall be given by first-class mail, postage prepaid, at the
address of such Holder as shown in the Note Register.  Any Notice so mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder receives such Notice.

 

Section 9.05.          Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Agreement and shall in no way
affect the validity or enforceability of the remaining provisions or of the
Notes or the rights of the Noteholders.

 

Section 9.06.          Further Assurances.  The Transferor, the O/C Holder and
the Servicer agree to do and perform, from time to time, any and all acts and to
execute any and all further instruments required or reasonably requested by the
Owner Trustee, the Note Administrator and the Indenture Trustee more fully to
effect the purposes of this Agreement, including the execution of any financing
statements or continuation statements relating to the Receivables for filing
under the provisions of the UCC of any applicable jurisdiction.

 

Section 9.07.          No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Trust, the Owner Trustee, the
Indenture Trustee, the Note Administrator or the Noteholders, any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided under this Agreement are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

 

Section 9.08.          Counterparts.  This Agreement may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

Section 9.09.          Third-Party Beneficiaries.  This Agreement will inure to
the benefit of the Owner Trustee and inure to the benefit of and be binding upon
the parties hereto, the Indenture Trustee, the Note Administrator, the
Noteholders, any Series Enhancer and their respective successors and permitted
assigns.  Except as otherwise expressly provided in this Agreement, no other
Person will have any right or obligation hereunder.

 

Section 9.10.          Actions by Noteholders.

 

(a)           Wherever in this Agreement a provision is made that an action may
be taken or a Notice given by Noteholders, such action or Notice may be taken or
given by any Noteholder, unless such provision requires a specific percentage of
Noteholders.

 

(b)           Any Notice, request, authorization, direction, consent, waiver or
other act by the Holder of a Note shall bind such Holder and every subsequent
Holder of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done
or omitted to be done by the Owner Trustee, the Transferor, the O/C Holder or
the Servicer in reliance thereon, whether or not notation of such action is made
upon such Note.

 

Section 9.11.          Rule 144A Information.  For so long as any of the Notes
of any Series or Class are “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act, each of the Transferor, the Owner Trustee,
the Indenture Trustee, the Note Administrator, the Servicer and any Series

 

41

--------------------------------------------------------------------------------


 

Enhancer agrees to cooperate with each other to provide to any Noteholders of
such Series or Class and to any prospective purchaser of Notes designated by
such Noteholder, upon the request of such Noteholder or prospective purchaser,
any information required to be provided to such holder or prospective purchaser
to satisfy the condition set forth in Rule 144A(d)(4) under the Securities Act.

 

Section 9.12.          Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

 

Section 9.13.          Headings.  The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

Section 9.14.          Assignment.  Notwithstanding anything to the contrary
contained herein, except as provided in Section 5.02, this Agreement may not be
assigned by the Servicer without the prior consent of Holders of Notes
evidencing not less than 50% of the aggregate unpaid principal amount of all
Series of Notes.  The Servicer shall give the Rating Agencies prior written
notice of any such assignment.

 

Section 9.15.          Nonpetition Covenant.  Notwithstanding any prior
termination of this Agreement, the Servicer, the Owner Trustee, the Indenture
Trustee, the Note Administrator, the O/C Holder and the Transferor shall not,
prior to the date which is one year and one day after the termination of this
Agreement, acquiesce, petition or otherwise invoke or cause the Trust to invoke
the process of any Governmental Authority for the purpose of commencing or
sustaining a case against the Trust under any Federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Trust or any
substantial part of its property or ordering the winding-up or liquidation of
the affairs of the Trust.

 

Section 9.16.          Limitation of Liability.  Notwithstanding any other
provision herein or elsewhere, this Agreement has been executed and delivered by
Wilmington Trust Company, not in its individual capacity, but solely in its
capacity as Owner Trustee of the Trust.  In no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Agreement and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

 

Section 9.17           FASB Statement No. 140.  Subject to subsection 9.01(a),
the parties hereto agree to take commercially reasonable steps to cause the
transfer of the Receivables to qualify for sale treatment under GAAP and to
cause the Trust to continue to qualify as a qualified special purpose entity
under FASB Statement No. 140.

 

Section 9.18           Additional Representations and Warranties of the
Transferor. The Transferor hereby makes the following representations and
warranties.  Such representations and warranties shall survive until the
termination of this Agreement.  Such representations and warranties speak as of
the date that the Collateral (as defined below) is transferred to the Trust but
shall not be waived by any of the parties to this Agreement unless the Rating
Agency Condition is satisfied with respect to such waiver.

 

(a)           This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in favor of the Trust in the Receivables
described in Section 2.01 of this Agreement (the

 

42

--------------------------------------------------------------------------------


 

“Collateral”), which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Transferor.

 

(b)           The Collateral constitutes “accounts” within the meaning of the
applicable UCC.

 

(c)           At the time of the transfer of the Collateral pursuant to this
Agreement, the Transferor owned and had good and marketable title to the
Collateral free and clear of any lien, claim or encumbrance of any Person.

 

(d)           The Transferor has caused or will have caused, within ten (10)
days of the initial execution of this Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Collateral granted to the Trust pursuant to this Agreement.

 

(e)           The Transferor has registered the Trust as the registered owner of
the Collateral.

 

(f)            Other than the security interest granted to the Trust and the
Indenture Trustee pursuant to this Agreement, the Transferor has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the
Collateral.  The Transferor has not authorized the filing of and is not aware of
any financing statements against it that include a description of the Collateral
other than any financing statement relating to the security interest granted to
the Trust and the Indenture Trustee pursuant to this Agreement or that has been
terminated.  The Transferor is not aware of any judgment or tax lien filings
against it.

 

Section 9.19           Subordination. To the extent that any Noteholders or the
O/C Holder of the Trust are deemed to have any interest in any assets of CSGQ
Trust that are pledged for the benefit of other noteholders or the O/C holders
of CSGQ Trust, such Noteholders or O/C Holder agrees that their interest in
those assets is subordinate to the claims or rights of such other noteholders or
O/C holders of CSGQ Trust to those assets.  Further, any Noteholders or O/C
Holders who are deemed to have a subordinate interest in the assets of  CSGQ
Trust shall be deemed to agree that the Agreement constitutes a subordination
agreement for purposes of Section 5.10(a) of Title 11 of the United States Code.

 

[END OF ARTICLE IX]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Transferor, the Servicer, the O/C Holder and the Issuer
have caused this Transfer and Servicing Agreement to be duly executed by their
respective officers as of the day and year first above written.

 

 

COMPUCREDIT CORPORATION, as Servicer

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CSGQ TRUST,

 

 

as Issuer

 

 

 

 

 

 

 

By:

Wilmington Trust Company,
not in its individual capacity
but solely as Owner Trustee
on behalf of the Trust

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PACCT, LLC,

 

 

as Transferor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CSG FUNDING, LLC,

 

as O/C Holder

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and Accepted:

 

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

 

By:

 

 

 

Name:

 

Title:

 

 

CITIBANK, N.A.,

as Note Administrator

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ANNUAL SERVICER’S CERTIFICATE

 

(To be delivered on or before March 31 of
each calendar year beginning with March 31, 2003,
pursuant to Section 3.05 of the Transfer and
Servicing Agreement referred to below)

 

CSGQ TRUST

 

The undersigned, a duly authorized representative of CompuCredit Corporation
(“CompuCredit”), as Servicer, pursuant to the Transfer and Servicing Agreement,
dated as of June 25, 2002 (as amended and supplemented, the “Agreement”), among
PACCT, LLC, CSGQ Trust and CompuCredit does hereby certify that:

 

1.    CompuCredit, is, as of the date hereof, the Servicer under the Agreement. 
Capitalized terms used in this Certificate have their respective meanings as set
forth in the Agreement.

 

2.    The undersigned is duly authorized pursuant to the Agreement to execute
and deliver this Certificate to the Trust.

 

3.    A review of the activities of the Servicer during the year ended December
31,        , and of its performance under the Agreement was conducted under my
supervision.

 

4.    Based on such review, the Servicer has, to the best of my knowledge,
performed in all material respects its obligations under the Agreement
throughout such year and no default in the performance of such obligations has
occurred or is continuing except as set forth in paragraph 5 below.

 

5.    The following is a description of each default in the performance of the
Servicer’s obligations under the provisions of the Agreement known to me to have
been made by the Servicer during the year ended December 31,        , which sets
forth in detail (i) the nature of each such default, (ii) the action taken by
the Servicer, if any, to remedy each such default and (iii) the current status
of each such default: [If applicable, insert “None.”]

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this
         day of                       , 20     .

 

 

COMPUCREDIT CORPORATION,

 

Servicer

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REASSIGNMENT OF RECEIVABLES IN REMOVED RECEIVABLES

(As required by Section 2.08(a) of

the Transfer and Servicing Agreement)

 

REASSIGNMENT No.        OF RECEIVABLES, dated as of                     , (3) by
and between PACCT, LLC, a Delaware limited liability company, as Transferor (the
“Transferor”), COMPUCREDIT CORPORATION, a Georgia corporation, as Servicer (the
“Servicer”), CSGQ TRUST (the “Trust”) and CSG FUNDING, LLC, as O/C Holder (the
“O/C Holder”), pursuant to the Transfer and Servicing Agreement referred to
below.

 

WITNESSETH:

 

WHEREAS the Transferor, the Servicer, the Trust and the O/C Holder are parties
to the Transfer and Servicing Agreement, dated as of June 25, 2002 (as amended
and supplemented, the “Agreement”);

 

WHEREAS pursuant to the Agreement, the Servicer wishes to remove from the Trust
all Receivables owned by the Trust in certain designated Accounts (the “Removed
Receivables”) and to cause the Trust to reconvey such Removed Receivables,
whether now existing or hereafter created, from the Trust to the Servicer; and

 

WHEREAS the Trust is willing to accept such designation and to reconvey the
Receivables in the Removed Receivables subject to the terms and conditions
hereof;

 

NOW, THEREFORE, the Transferor, the O/C Holder, the Servicer and the Trust
hereby agree as follows:

 

1.             Defined Terms.  All terms defined in the Agreement and used
herein shall have such defined meanings when used herein, unless otherwise
defined herein.

 

“Removal Date” shall mean, with respect to the Removed Receivables designated
hereby,            ,     .

 

“Removal Notice Date” shall mean, with respect to the Removed Receivables
              ,      

 

2.             Designation of Removed Receivables.  On or before the Removal
Date, the Servicer will deliver to the Owner Trustee a computer file or
microfiche list containing a true and complete schedule identifying all Accounts
the Receivables of which are being removed from the Trust, specifying for each
such Account, as of the Removal Notice Date, its account number and the
aggregate amount outstanding in such Account, which computer file or microfiche
list shall supplement Schedule 1 to the Agreement.

 

3.             Conveyance of Receivables.  (a)  The Trust does hereby transfer,
assign, set over and otherwise convey to the Servicer, without recourse, all
right, title and interest of the Trust in, to and under the Receivables existing
at the close of business on the Removal Date and thereafter created from time to
time in the Removed Receivables designated hereby, all Interchange and
Recoveries related

 

--------------------------------------------------------------------------------

(3)  To be dated as of the Removal Date.

 

D-1-1

--------------------------------------------------------------------------------


 

thereto, all monies due or to become due and all amounts received or receivable
with respect thereto and all proceeds thereof.

 

(b)           In connection with such transfer, the Trust agrees to execute and
deliver to the Servicer on or prior to the date this Reassignment is delivered,
applicable partial release and/or termination statements prepared by the O/C
Holder with respect to the Removed Receivables reassigned hereby and the
proceeds thereof evidencing the release by the Trust of its interest in the
Removed Receivables, and meeting the requirements of applicable state law, in
such manner and such jurisdictions as are necessary to terminate or release such
interest.

 

4.             Representations and Warranties.  The Servicer represents and
warrants to the Trust as of the Removal Date:

 

(a)           Legal Valid and Binding Obligation.  This Reassignment constitutes
a legal, valid and binding obligation of the Servicer enforceable against the
Servicer, in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);
and

 

(b)           Redemption Event; Event of Default.  The Servicer reasonably
believes that (A) the removal of the Removed Receivables will not, based on the
facts known to the Servicer, then or thereafter cause a Redemption Event or
Event of Default to occur with respect to any Series and (B) no selection
procedure was utilized by the Servicer  which would result in a selection of
Removed Receivables that would be materially adverse to the interests of the
Noteholders of any Series as of the Removal Date.

 

(c)           List of Removed Accounts.  The list of Removed Receivables
delivered pursuant to subsection 2.08(a)(ii) of the Agreement, as of the Removal
Date, is true and complete in all material respects.

 

5.             Ratification of Agreement.  As supplemented by this Reassignment,
the Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented by this Reassignment shall be read, taken and construed as one and
the same instrument.

 

6.             Counterparts.  This Reassignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

7.             GOVERNING LAW.  THIS REASSIGNMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

8.             Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Reassignment has been executed and delivered by
Wilmington Trust Company, not in its individual capacity, but solely in its
capacity as Owner Trustee of the Trust, in no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Reassignment and each other document,
the

 

B-2

--------------------------------------------------------------------------------


 

Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Transferor, the Servicer, the Trust and the O/C Holder
have caused this Reassignment to be duly executed by their respective officers
as of the day and year first above written.

 

 

 

COMPUCREDIT CORPORATION, as Servicer

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CSGQ TRUST,

 

 

as Issuer

 

 

 

 

 

 

 

By:

Wilmington Trust Company,
not in its individual capacity
but solely as Owner Trustee
on behalf of the Trust

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PACCT, LLC,

 

 

as Transferor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CSG FUNDING, LLC,

 

as O/C Holder

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF OPINION OF COUNSEL

WITH RESPECT TO AMENDMENTS

 

Provisions to be included in
Opinion of Counsel to be delivered pursuant
to subsection 9.02(d)(i)

 

The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions Of Counsel
delivered on any applicable delivery date.

 

(i)            The amendment to the Transfer and Servicing Agreement, attached
hereto as Schedule 1 (the “Amendment” ), has been duly authorized, executed and
delivered by the Transferor and constitutes the legal, valid and binding
agreement of the Transferor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws from time to time in effect affecting
creditors’ rights generally.  The enforceability of the Transferor’s obligations
is also subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)

 

(ii)           The Amendment is authorized and permitted by the terms and
provisions of Section 9.01 of the Transfer and Servicing Agreement.

 

C-1-1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF ANNUAL OPINION OF COUNSEL

WITH RESPECT TO ACCOUNTS

 

Provisions to be included in
Opinion of Counsel to be delivered pursuant
to subsection 9.02(d)(ii)

 

The opinion set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable delivery date with respect to similar matters.

 

1.             No filing or other action, other than such filing or other action
described in such opinion, is necessary from the date of such opinion through
June 30 of the following year to continue the perfected status of the security
interest of the Trust in the Receivables described in the financing statements
referenced in such opinion.

 

C-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF ANNUAL OPINION OF COUNSEL

TO BE DELIVERED TO MOODY’S INVESTORS SERVICE, INC.

 

Provisions to be included in
Opinion of Counsel to be delivered pursuant
to subsection 9.02

 

The opinion set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable delivery date with respect to similar matters.

 

1.             If the matter were properly briefed and presented to a court, the
court would hold that the Receivables constitute “accounts,” as defined under
Section 9–102 of the UCC.

 

C-3-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

List of Accounts

 

[Original list delivered to Trust]

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Purchase Price

 

Principal Amount of Securities

 

Class A-1 Certificates

 

$

[                     ]

 

 

 

Class A-2 Certificates

 

$

[                     ]

 

 

 

Class A-3 Certificates

 

$

[                     ]

 

 

 

Class A-4 Certificates

 

$

[                     ]

 

 

 

Class B Notes

 

$

[                     ]

 

 

 

O/C Certificate

 

$

[                     ]

 

 

 

Variable Funding Notes

 

$

[                     ]

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

BANK AGENT NUMBERS

[Attached]

 

S-1

--------------------------------------------------------------------------------